DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Applicant Response to Official Action
The response filed on 9/15/2022 has been entered and made of record.
Examiner's Note  
The instant application has a lengthy prosecution history and the examiner encourages the applicant to have a telephonic interview with the examiner prior to filing a response to the instant office action. Also, prior to the interview the examiner encourages the applicant to present multiple possible claim amendments, so as to enable the examiner to identify claim amendments that will advance prosecution in a meaningful manner.

Acknowledgment 
Claims 1, 9, and 17, amended on 9/15/2022, are acknowledged by the examiner.  
Response to Arguments
Applicant’s arguments with respect to claims 1, 9, and 17, and their dependent claims have been considered but they are moot in view of the new grounds of rejection necessitated by amendments initiated by the applicant.  Examiner addresses the main arguments of the Applicant as below.
Regarding the drawing objection, the amendment filed on 7/21/2020 does not address the issues.  As a result, the drawing objection is maintained.
Regarding the U.S.C. 103 rejection, the Applicant amended the claim then argued that, “Ye provides no teaching or indication that a set of enhancement layer motion vectors (from the entropy unit 52A) is enlarged with one or more base layer motion parameters (from the entropy unit 52B) or a scaled version thereof.” [Paragraph 1 on page 11 of the Remarks].           Examiner respectfully disagrees with the Applicant’s argument. Ye discloses the enlarging of the set of enhancement layer motion parameter candidates with one or more base layer motion parameters or a scaled version as follow:  ((summer S7 combines information in the base layer and enhancement layer) [Ye: para. 0064]; (One or more enhancement layers carry additional data to support higher spatial, temporal and/or SNR levels) [Ye: para. 0034]). Since Ye clearly indicates that the set of enhancement layer motion parameter candidates can include additional higher spatial (i.e. scaled version) and temporal data (i.e. motion vectors). As a result, the Applicant’s argument  “Ye provides no teaching or indication that a set of enhancement layer motion vectors (from the entropy unit 52A) is enlarged with one or more base layer motion parameters (from the entropy unit 52B) or a scaled version thereof” is not persuasive.
The Applicant also argued, “Further, given that Ye is silent about the claimed aspect of enlarging of a set of enhancement layer motion parameters, or how or why such enlargement of the motion parameter set is needed, one of ordinary skill in the art would not consider modifying the alleged disclosure of Ye using the alleged disclosures of Hannuksela and Jeon to arrive at the claimed invention.” [Paragraph 1 on page 11 of the Remarks].
This argument is also not persuasive.  As it was discussed above, Ye is not silent about the claimed aspect of enlarging of a set of enhancement layer motion parameters. Hence it is obvious for one of ordinary skill in the art would not consider modifying the alleged disclosure of Ye using the alleged disclosures of Hannuksela and Jeon to arrive at the claimed invention to improve the efficiency of video coding.

	Since the Applicant’s arguments are not persuasive, accordingly, the Examiner respectfully maintains the rejections and applicability of the arts used.  

Objections 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a processor”, “a set of enhancement layer motion parameter candidates”, “a set of one or more base layer motion parameters of a block of a base layer signal”, “an extended motion parameter candidate set”, “a index parameter” and “a non-transitory computer-readable medium” must be shown, or the features must be canceled from claims 1-20.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 (a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1, 4-6, 9, 12-14, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ye et al. (US Patent Publication 2008/0165848 A1), (“Ye”), in view of Hannuksela et al. (US Patent Publication 2008/0095228 A1), (“Hannuksela”), in view of Jeon (US Patent Publication 7,262,721 A1), (“Jeon”).

Regarding claim 1, Ye meets the claim limitations as follows:
A scalable video decoder (i.e. video decoder 28 may be configured to support scalable video coding (SVC) for spatial scalability) [Ye: para. 0034] comprising:a processor (i.e. video decoder 28 may be configured to support scalable video coding (SVC) for spatial scalability) [Ye: para. 0034]; an entropy decoder (i.e. a processor, such as a microprocessor, application specific integrated circuit (ASIC), field programmable gate array (FPGA), or digital signal processor (DSP)) [Ye: para. 0012] configured to perform, using the processor (i.e. a processor, such as a microprocessor, application specific integrated circuit (ASIC), field programmable gate array (FPGA), or digital signal processor (DSP)) [Ye: para. 0012], entropy decoding of information (i.e. include an entropy unit 52A for entropy decoding of enhancement layer information, and may include another entropy unit 52B for entropy decoding of base layer information) [Ye: para. 0063] from a data stream comprising encoded data of a video ((i.e. decoding enhancement layer bitstream from an SVC bitstream) [Ye: para. 0033]; (i.e. For enhancement layer video blocks, entropy unit 52A receives the encoded video bitstream and applies an entropy decoding technique to decode the information) [Ye: para. 0063]) to obtain a residual signal ((i.e. The residual video block can be sent to a video decoder along with the motion vector, and the decoder can use this information to reconstruct the original video block or an approximation of the original video block.) [Ye: para. 0004]; (i.e. entropy unit 52A receives the encoded video bitstream and applies an entropy decoding technique to decode the information. This may produce quantized residual coefficients, macro block and sub-block coding mode and motion information, which may include motion vectors and block partitions. Following the decoding performed by entropy unit 52A, motion compensation unit 54 receives the motion vectors and one or more reconstructed reference frames from reference frame store 62.  Inverse quantization unit S6A inverse quantizes, i.e., dequantizes, the quantized block coefficients and inverse transform unit SSA applies an inverse transform, e.g., an inverse DCT, to the coefficients to produce residual blocks.) [Ye: para. 0065; Fig. 3]); and 
a predictive decoder (i.e. video decoder) [Ye: para. 0064] configured to process, using the processor (i.e. a processor, such as a microprocessor, application specific integrated circuit (ASIC), field programmable gate array (FPGA), or digital signal processor (DSP)) [Ye: para. 0012],  the entropy-decoded information ((i.e. Video decoder 60 may include an entropy unit 52A for entropy decoding of enhancement layer information, and may include another entropy unit 52B for entropy decoding of base layer information) [Ye: para. 0063];  (i.e. For enhancement layer video blocks, entropy unit 52A receives the encoded video bitstream and applies an entropy decoding technique to decode the information) [Ye: para. 0063]) to reconstruct an enhancement layer signal of the video (i.e. Spatial scalability allows a video decoder to reconstruct and display a video signal of higher spatial resolution, e.g., CIF (Common intermediate format, 352x288 image resolution) as opposed to QCIF (Quarter common intermediate format, 176x144 image resolution)) by decoding enhancement layer bitstream from an SVC bitstream) [Ye: para. 0033] based on block-wise predictive coding ((i.e. spatial prediction using pixels from neighboring blocks within the same frame is applied to form a predictive block for the block being coded) [Ye: para. 0050]; - Note: Moreover, in paragraphs 0063-0064, Ye further describes basic steps to reconstruct the enhancement layer signal using the block-wise predictive coding method) that includes: 
gathering (i.e. obtain) [Ye: para. 0053], for a current block of a frame (i.e. spatial prediction using pixels from neighboring blocks within the same frame is applied to form a predictive block for the block being coded) [Ye: para. 0050] of the enhancement layer signal (i.e. receives a current video block 31 (e.g., an enhancement layer video block) within a video frame) [Ye: para. 0051; Fig. 2], a set of enhancement layer motion parameter candidates ((i.e. motion vectors) [Ye: para. 0004]; (i.e. motion compensated blocks) [Ye: para. 0065]; (i.e. Motion vectors may have half- or quarter-pixel precision, or even finer precision, allowing video encoder 50 to track motion with higher precision than integer pixel locations and obtain a better prediction block) [Ye: para. 0053]; (i.e. when coding an enhancement layer macroblock, the corresponding macroblock mode, motion information, and residual signals from the base or previous layer may be used. In particular, certain residual blocks in the base or previous layer may be correlated to the corresponding enhancement layer residual blocks) [Ye: para. 0066]; (i.e. in the residual upsampling process as specified in SVC JD8, for each pixel location in the upsampled data, first the corresponding base layer pixel locations are determined. If the base layer pixels belong to the same base layer coding block in a given direction (horizontal or vertical), then bilinear interpolation in that direction is invoked to obtain the value in the upsampled data. Otherwise (the base layer pixels belong to different base layer coding blocks in a given direction), the value in the upsampled data is determined by copying from the nearest neighboring pixel in the base layer) [Ye: para. 0080] – Note: Ye discloses multiple parameters of the motion parameter candidate set) from already reconstructed neighboring blocks ((i.e. decoded blocks) [Ye: para. 0065]; (i.e. filtered blocks) [Ye: para. 0065]; (i.e. from neighboring blocks within the same frame) [Ye: para. 0050]) of the frame ((i.e. Adder 57 facilitates this combination. Motion compensation unit 54 produces motion compensated blocks that are summed by summer 64 with the residual blocks to form decoded blocks. De-block filter 53 filters the decoded blocks in order to remove blockiness artifacts. The filtered blocks are then placed in reference frame store 62, which provides reference blocks from motion compensation and also produces decoded video to a drive display device) [Ye: para. 0065]; (i.e. when coding an enhancement layer macroblock, the corresponding macroblock mode, motion information, and residual signals from the base or previous layer may be used. In particular, certain residual blocks in the base or previous layer may be correlated to the corresponding enhancement layer residual blocks) [Ye: para. 0066]), the reconstructed neighboring blocks neighboring the current block (i.e. spatial prediction using pixels from neighboring blocks within the same frame is applied to form a predictive block for the block being coded) [Ye: para. 0050],  
gathering (i.e. obtain) [Ye: para. 0053] a set of one or more base layer motion parameters of a block of a base layer signal ((i.e. the motion vectors associated with the base layer) [Ye: para. 0062] (i.e. when coding an enhancement layer macroblock, the corresponding macroblock mode, motion information, and residual signals from the base or previous layer may be used. In particular, certain residual blocks in the base or previous layer may be correlated to the corresponding enhancement layer residual blocks) [Ye: para. 0066]; (Again, summer S7 combines information in the base layer and enhancement layer paths following upsampling of the base layer path via upsampler 59. Motion upsampler 61 may upsample the motion vectors associated with the base layer so that such motion vectors correspond to the spatial resolution of the enhancement layer video data) [Ye: para. 0064]; (i.e. in the residual upsampling process as specified in SVC JD8, for each pixel location in the upsampled data, first the corresponding base layer pixel locations are determined. If the base layer pixels belong to the same base layer coding block in a given direction (horizontal or vertical), then bilinear interpolation in that direction is invoked to obtain the value in the upsampled data. Otherwise (the base layer pixels belong to different base layer coding blocks in a given direction), the value in the upsampled data is determined by copying from the nearest neighboring pixel in the base layer) [Ye: para. 0080]), the block of the base layer signal (i.e. the block boundaries of the base layer) [Ye: para. 0008] being collocated (i.e. the upsampled pixel location and the location of the pixel before upsampling may be co-located) [Ye: para. 0070; Fig. 5] to the current block of the frame of the enhancement layer signal ((i.e. Note that in FIG. 5, the upsampled pixel location and the location of the pixel before upsampling may be co-located) [Ye: para. 0070; Fig. 5]; (i.e. upsampler 59 interpolates values for the upsampled video blocks for one or more pixel locations of the enhancement layer video blocks that correspond to a location between two different edges of two different base layer video blocks) [Ye: para. 0062]; (i.e. the upsampled video data that correspond to edge pixel locations of the enhancement layer video blocks and are located between the different base layer video blocks) [Ye: para. 0060]; (i.e. In particular, the decision whether to perform interpolation or nearest neighbor copying may be based on whether an upsampled pixel corresponds to an edge pixel location in the enhancement layer. Instead of considering only the base layer pixel locations in determining whether to interpolate or use nearest neighbor copying for the upsampling, techniques described in this disclosure may consider upsampled pixel locations relative to block boundaries in the enhancement layer. The block boundaries in the enhancement layer may differ from the block boundaries of the base layer) [Ye: para. 0008]), 
enlarging ((summer S7 combines information in the base layer and enhancement layer) [Ye: para. 0064]; (One or more enhancement layers carry additional data
to support higher spatial, temporal and/or SNR levels) [Ye: para. 0034]) the set of enhancement layer motion parameter candidates (i.e. the motion vectors associated with the base layer) [Ye: para. 0062] with one or more base layer motion parameters of the set of one or more base layer motion parameters ((i.e. when coding an enhancement layer macroblock, the corresponding macroblock mode, motion information, and residual signals from the base or previous layer may be used. In particular, certain residual blocks in the base or previous layer may be correlated to the corresponding enhancement layer residual blocks) [Ye: para. 0066]; (Again, summer S7 combines information in the base layer and enhancement layer paths following upsampling of the base layer path via upsampler 59. Motion upsampler 61 may upsample the motion vectors associated with the base layer so that such motion vectors correspond to the spatial resolution of the enhancement layer video data) [Ye: para. 0064]) or a scaled version thereof ((i.e. if the base layer and the enhancement layer each define 4 by 4 pixel video blocks, upsampling of the base layer to define more pixels according to the spatial resolution of the enhancement layer results in the block boundaries of the base layer being different than those of the up sampled data. This observation can be exploited such that decisions regarding interpolation or nearest neighbor techniques may be based on whether the up sampled values correspond to edge pixel locations of the enhancement layer (i.e., block boundaries in the enhancement layer) and whether such locations also correspond to locations between block boundaries of the base layer. Encoder 22 and decoder 28 may perform reciprocal methods that each performs the upsampling techniques described herein. Encoder 22 may use the upsampling to encode the enhancement layer information, and decoder 28 may use the same upsampling process to decode the enhancement layer information. The term coding generally refers to either encoding or decoding) [Ye: para. 0047-0048]; (Again, summer S7 combines information in the base layer and enhancement layer paths following upsampling of the base layer path via upsampler 59. Motion upsampler 61 may upsample the motion vectors associated with the base layer so that such motion vectors correspond to the spatial resolution of the enhancement layer video data) [Ye: para. 0064]) to obtain (i.e. obtain) [Ye: para. 0053] an extended motion parameter candidate set ((i.e. motion vectors) [Ye: para. 0004]; (i.e. motion compensated blocks) [Ye: para. 0065]; (i.e. Motion vectors may have half- or quarter-pixel precision, or even finer precision, allowing video encoder 50 to track motion with higher precision than integer pixel locations and obtain a better prediction block) [Ye: para. 0053]; (i.e. The block transform that is applied to the residual signal is encoded in the video bitstream as a macroblock-level syntax element. In the context of SVC, the block transform type applied to the base layer coding block is known to both the encoder and the decoder when residual upsampling is carried out. For the enhancement layer, the decoder may know the block transform type used to code the enhancement layer residual)[Ye: para. 0087]; (i.e. In particular, the upsampled data is used as reference data in the coding of enhancement layer video data relative to the base layer. That is to say, the base layer video data is upsampled to the spatial resolution of the enhancement layer video data, and the resulting upsampled data is used to code the enhancement layer video data) [Ye: para. 0022]; (i.e. If two base layer pixels involved belong to two base layer coding blocks, one of which is intra coded and the other inter coded, then nearest neighbor copying is used) [Ye: para. 0112] –  Note: Ye discloses multiple parameters of the motion parameter candidate set, such as motion vectors, motion compensated blocks, block transform type, upsampled data, and nearest neighbor block), each of the set of enhancement layer motion parameter candidates and the one or more base layer motion parameters ((i.e. when coding an enhancement layer macroblock, the corresponding macroblock mode, motion information, and residual signals from the base or previous layer may be used. In particular, certain residual blocks in the base or previous layer may be correlated to the corresponding enhancement layer residual blocks) [Ye: para. 0066]; (Again, summer S7 combines information in the base layer and enhancement layer paths following upsampling of the base layer path via upsampler 59. Motion upsampler 61 may upsample the motion vectors associated with the base layer so that such motion vectors correspond to the spatial resolution of the enhancement layer video data) [Ye: para. 0064]) or a scaled version thereof in the extended motion parameter candidate set (i.e. if the base layer and the enhancement layer each define 4 by 4 pixel video blocks, upsampling of the base layer to define more pixels according to the spatial resolution of the enhancement layer results in the block boundaries of the base layer being different than those of the up sampled data. This observation can be exploited such that decisions regarding interpolation or nearest neighbor techniques may be based on whether the up sampled values correspond to edge pixel locations of the enhancement layer (i.e., block boundaries in the enhancement layer) and whether such locations also correspond to locations between block boundaries of the base layer. Encoder 22 and decoder 28 may perform reciprocal methods that each performs the upsampling techniques described herein. Encoder 22 may use the upsampling to encode the enhancement layer information, and decoder 28 may use the same upsampling process to decode the enhancement layer information. The term coding generally refers to either encoding or decoding) [Ye: para. 0047-0048] is a separate element of the extended motion parameter candidate set ((i.e. motion vectors) [Ye: para. 0004]; (i.e. motion compensated blocks) [Ye: para. 0065]; (i.e. Motion vectors may have half- or quarter-pixel precision, or even finer precision, allowing video encoder 50 to track motion with higher precision than integer pixel locations and obtain a better prediction block) [Ye: para. 0053]; (i.e. The block transform that is applied to the residual signal is encoded in the video bitstream as a macroblock-level syntax element. In the context of SVC, the block transform type applied to the base layer coding block is known to both the encoder and the decoder when residual upsampling is carried out. For the enhancement layer, the decoder may know the block transform type used to code the enhancement layer residual)[Ye: para. 0087]; (i.e. In particular, the upsampled data is used as reference data in the coding of enhancement layer video data relative to the base layer. That is to say, the base layer video data is upsampled to the spatial resolution of the enhancement layer video data, and the resulting upsampled data is used to code the enhancement layer video data) [Ye: para. 0022]; (i.e. If two base layer pixels involved belong to two base layer coding blocks, one of which is intra coded and the other inter coded, then nearest neighbor copying is used) [Ye: para. 0112] –  Note: Ye discloses multiple parameters of the motion parameter candidate set, such as motion vectors, motion compensated blocks, block transform type, upsampled data, and nearest neighbor block. Each of them is a separated element of the motion parameter candidate set),
selecting (i.e. select)[Ye: para. 0062] the one of the motion parameter candidates ((i.e. Motion compensation uses the motion vectors to identify prediction video blocks from a reference frame) [Ye: para. 0004]; (i.e. motion compensated blocks) [Ye: para. 0065]) of the extended motion parameter candidate set ((i.e. upsampler 59 may select between interpolation and nearest neighbor copying in the manner described herein. A motion up sampler 61 may also be used to up sample the motion vectors associated with the base layer) [Ye: para. 0062]; (i.e. Motion vectors may have half- or quarter-pixel precision, or even finer precision, allowing video encoder 50 to track motion with higher precision than integer pixel locations and obtain a better prediction block. When motion vectors with fractional pixel values are used, interpolation operations are carried out in motion compensation unit 37. Motion estimation unit 33 may identify the best motion vector for a video block using a rate-distortion model. Using the resulting motion vector, motion compensation unit 37 forms a prediction video block by motion compensation) [Ye: para. 0053]), based on index the syntax element (i.e. a macroblock level syntax element) [Ye: para. 0067], generating (i.e. forms a prediction video block by motion compensation) [Ye: para. 0053], by motion compensated prediction (i.e. by motion compensation)[Ye: para. 0054], a prediction of the current block of the enhancement layer signal (i.e. Motion compensation uses the motion vectors to identify prediction video blocks from a reference frame)[Ye: para. 0004] using the selected one of the motion parameter candidates (i.e. motion compensated blocks) [Ye: para. 0065] of the extended motion parameter candidate set (i.e. In inter-layer prediction, enhancement layer video blocks may be coded using predictive techniques that are similar to motion estimation and motion compensation. In particular, enhancement layer video residual data blocks may be coded using reference blocks in the base layer. However, the base and enhancement layers have different spatial resolutions. Therefore, the base layer video data may be upsampled to the spatial resolution of the enhancement layer video data, e.g., to form reference blocks for generation of the enhancement layer residual data) [Ye: para. 0006]; (i.e. Motion vectors may have half- or quarter-pixel precision, or even finer precision, allowing video encoder 50 to track motion with higher precision than integer pixel locations and obtain a better prediction block. When motion vectors with fractional pixel values are used, interpolation operations are carried out in motion compensation unit 37. Motion estimation unit 33 may identify the best motion vector for a video block using a rate-distortion model. Using the resulting motion vector, motion compensation unit 37 forms a prediction video block by motion compensation) [Ye: para. 0053], andreconstructing at least a portion of the enhancement layer signal (i.e. Spatial scalability allows a video decoder to reconstruct and display a video signal of higher spatial resolution, e.g., CIF (Common intermediate format, 352x288 image resolution) as opposed to QCIF (Quarter common intermediate format, 176x144 image resolution)) by decoding enhancement layer bitstream from an SVC bitstream) [Ye: para. 0033] based on the prediction of the current block and the residual signal (i.e. reconstruct the original video block or an approximation of the original video block)[Ye: para. 0004].4838-2123-1438.vl 4835-1863-0235.v1Application No.: 14/673,908 Page 3 
Ye does not explicitly disclose the following claim limitations (Emphasis added).
A scalable video decoder comprising: a processor;an entropy decoder configured to perform, using the processor, entropy decoding of information from a data stream comprising encoded data of a video to obtain a residual signal; and a predictive decoder configured to process, using the processor, the entropy-decoded information to reconstruct an enhancement layer signal of the video based on block-wise predictive coding that includes: gathering, for a current block of a frame of the enhancement layer signal, a set of enhancement layer motion parameter candidates from already reconstructed neighboring blocks of the frame, the reconstructed neighboring blocks neighboring the current block, gathering a set of one or more base layer motion parameters of a block of a base layer signal, the block of the base layer signal being collocated to the current block of the frame of the enhancement layer signal, enlarging the set of enhancement layer motion parameter candidates with one or more base layer motion parameters of the set of one or more base layer motion parameters or a scaled version thereof to obtain an extended motion parameter candidate set, such that the extended motion parameter candidate set includes both the set of enhancement layer motion parameter candidates and the one or more base layer motion parameters or a scaled version thereof,selecting the one of the motion parameter candidates of the extended motion parameter candidate set based on the index syntax element, generating, by motion compensated prediction, a prediction of the current block of the enhancement layer signal using the selected one of the motion parameter candidates of the extended motion parameter candidate set, and reconstructing at least a portion of the enhancement layer signal based on the prediction of the current block and the residual signal.  
However, in the same field of endeavor Hannuksela further discloses the claim limitations and the deficient claim limitations, as follows:
(Note: Please see more detail descriptions of the extended motion parameter candidate set seq_parameter_set_svc_extension( ) in paragraph 0049 of Hannuksela) [Hannuksela: para. 0049], such that the extended motion parameter candidate set  (Note: Please see more detail descriptions of the extended motion parameter candidate set seq_parameter_set_svc_extension( ) in paragraph 0049 of Hannuksela) [Hannuksela: para. 0049] (Note: Please see more detail descriptions of the extended motion parameter candidate set seq_parameter_set_svc_extension( ) in paragraph 0049 of Hannuksela) [Hannuksela: para. 0049]candidate set (Note: Please see more detail descriptions of the extended motion parameter candidate set seq_parameter_set_svc_extension( ) in paragraph 0049 of Hannuksela) [Hannuksela: para. 0049] (Note: Please see more detail descriptions of the extended motion parameter candidate set seq_parameter_set_svc_extension( ) in paragraph 0049 of Hannuksela) [Hannuksela: para. 0049] 
It would have been obvious to one with ordinary skill in the art at the time of invention to modify the teachings of Ye with Hannuksela to program a processor to obtain the extended motion parameter candidate set.  
Therefore, the combination of Ye and Hannuksela will enable the system to code properly according to the scalability extension specified in the NT-T201 specification and improve the coding efficiency of the scalable video coding scheme [Hannuksela: para. 0049]. 
Ye and Hannuksela do not explicitly disclose the following claim limitations (Emphasis added).
selecting one of the motion parameter candidates of the extended motion parameter candidate set based on an index syntax element corresponding to the current block to be signaled in a data stream, the index syntax element specifically indicating the one of the motion parameter candidates of the extended motion parameter candidate set to be selected for the current block,
…
an entropy encoder configured to entropy encode, using the processor, the residual signal and the index syntax element to generate the data stream including encoded data of the video.  
However, in the same field of endeavor Jeon further discloses the claim limitations and the deficient claim limitations, as follows:
 (i.e. a context template to obtain a context index ctxidx, extracts a context having the obtained context index ctxidx from a context set, and determines a context) [Jeon: col. 7, line 28-30] corresponding to the current block to be signaled in a data stream ((i.e. At this time, S0 and S1 are the symbols mb_type of the left adjacent block 340 and the above adjacent block 350 of the current block 330 as shown in FIG. 3B. More specifically, S0 = condTermFlag(A) and S1 = condTermFlag (B). Thus, information about whether a block A and a block B exist or are skipped and symbols mb_type are input as a context template to obtain a context index ctxidx, extracts a context having the obtained context index ctxidx from a context set, and determines a context.) [Jeon: col. 7, line 21-30; Fig. 3B]; (i.e. a symbol B_L0_16x16 of mb_type of the B slice indicates that a given macroblock is motion-compensated in 16x16 units by referring to an index L0 (List 0) and the symbol B_L0_l6x16 has a value of 1) [Jeon: col. 7, line 3-19]), the index syntax element ((i.e. At this time, S0 and S1 are the symbols mb_type of the left adjacent block 340 and the above adjacent block 350 of the current block 330 as shown in FIG. 3B. More specifically, S0 = condTermFlag(A) and S1 = condTermFlag (B). Thus, information about whether a block A and a block B exist or are skipped and symbols mb_type are input as a context template to obtain a context index ctxidx, extracts a context having the obtained context index ctxidx from a context set, and determines a context.) [Jeon: col. 7, line 21-30; Fig. 3B]; (i.e. a symbol B_L0_16x16 of mb_type of the B slice indicates that a given macroblock is motion-compensated in 16x16 units by referring to an index L0 (List 0) and the symbol B_L0_l6x16 has a value of 1) [Jeon: col. 7, line 3-19]; (i.e. where ctxidx is an index indicating a determined context C, Offset is an initial value of an index indicating the start position of mb_type in a table in which contexts are defined, and condTermFlag(M) indicates the state of a block M) [Jeon: col. 7, line 10-13]) 

(((i.e. At this time, S0 and S1 are the symbols mb_type of the left adjacent block 340 and the above adjacent block 350 of the current block 330 as shown in FIG. 3B. More specifically, S0 = condTermFlag(A) and S1 = condTermFlag (B). Thus, information about whether a block A and a block B exist or are skipped and symbols mb_type are input as a context template to obtain a context index ctxidx, extracts a context having the obtained context index ctxidx from a context set, and determines a context.) [Jeon: col. 7, line 21-30; Fig. 3B]; (i.e. a symbol B_L0_16x16 of mb_type of the B slice indicates that a given macroblock is motion-compensated in 16x16 units by referring to an index L0 (List 0) and the symbol B_L0_l6x16 has a value of 1) [Jeon: col. 7, line 3-19]; (i.e. where ctxidx is an index indicating a determined context C, Offset is an initial value of an index indicating the start position of mb_type in a table in which contexts are defined, and condTermFlag(M) indicates the state of a block M) [Jeon: col. 7, line 10-13]) 
It would have been obvious to one with ordinary skill in the art at the time of invention to modify the teachings of Ye and Hannuksela with Jeon to program a processor to apply a context template for transform coefficients.  
Therefore, the combination of Ye and Hannuksela with Jeon will improve the coding efficiency of the scalable video coding [Jeon: col. 2, line 64 – col. 3, line 5].

Regarding claim 4, Ye meets the claim limitations as set forth in claim 1.Ye further meets the claim limitations, as follows:
The scalable video decoder according to claim 1 (i.e. video decoder 28 may be configured to support scalable video coding (SVC) for spatial scalability) [Ye: para. 0034], wherein the base layer motion parameters are scaled (i.e. In general, this disclosure describes adaptive techniques for up sampling base layer video data to code enhancement layer video data for spatial scalability. For example, base layer video data (e.g., residual base layer video blocks) may be upsampled to a higher resolution, and the upsampled data may be used to code enhancement layer video data. As part of the upsampling process, the techniques of this disclosure identify conditions in which up sampling by interpolation may be preferred, and other situations in which upsampling by so-called "nearest neighbor" copying techniques may be preferred. Hence, to code enhancement layer data, interpolation and nearest neighbor copying techniques may be used in upsampling base layer data on an adaptive basis) [Ye: para. 0007] according to a spatial resolution ratio between the base layer signal and the enhancement layer signal to acquire the scaled version of the base layer motion parameters ((i.e. the base and enhancement layers have different spatial resolutions. Therefore, the base layer video data may be upsampled to the spatial resolution of the enhancement layer video data, e.g., to form reference blocks for generation of the enhancement layer residual data) [Ye: para. 0006]; (i.e. The upsampling decision based on block alignment between the base layer and the enhancement layer may be applied to any interpolation scheme. The 2:1 and 5:3 spatial ratios, as well as the corresponding block alignments for these ratios, and the corresponding weights given in the interpolation equations, are provided above as examples, but are not meant to limit the scope of this disclosure. Furthermore, the disclosed scheme may be applied to residual up sampling in other video coding systems and/or standards where coding block size other than 4x4 and 8x8 may be used.) [Ye: para. 0095]). 
 
Regarding claim 5, Ye meets the claim limitations as set forth in claim 1.Ye further meets the claim limitations as follows:
The scalable video decoder according to claim 1 (i.e. video decoder 28 may be configured to support scalable video coding (SVC) for spatial scalability) [Ye: para. 0034], the gathering (i.e. obtain) [Ye: para. 0053], for the block of the frame (i.e. spatial prediction using pixels from neighboring blocks within the same frame is applied to form a predictive block for the block being coded) [Ye: para. 0050] of the enhancement layer signal (i.e. receives a current video block 31 (e.g., an enhancement layer video block) within a video frame) [Ye: para. 0051; Fig. 2], of the set of enhancement layer motion parameter candidates  ((i.e. In SVC schemes that support spatial scalability, base layer video data (e.g., residual video blocks of a base layer) may be upsampled to higher resolution, and the higher resolution upsampled data may be used to code the enhancement layer video data (e.g., residual video blocks of an enhancement layer). In particular, the upsampled data is used as reference data in the coding of enhancement layer video data relative to the base layer. That is to say, the base layer video data is upsampled to the spatial resolution of the enhancement layer video data, and the resulting upsampled data is used to code the enhancement layer video data.) [Ye: para. 0022]; (i.e. further compression is applied by subtracting base layer residual information from the enhancement layer residual information using adder 49A. Upsampler 45 receives base layer residual information (e.g., from a base layer encoder) and upsamples the base layer residual information to generate up sampled information. This up sampled information is then subtracted (via adder 49A) from the enhancement layer residual information being coded.) [Ye: para. 0054]) is performed (i.e. to perform) [Ye: para. 0014] from temporally and/or spatially neighboring already reconstructed blocks (i.e. Spatial prediction coding operates in a manner very similar to temporal prediction coding. However, whereas temporal prediction coding relies on blocks of adjacent frames (or other coded units) to perform the coding, spatial prediction relies on blocks within a common frame (other coded unit) to perform the coding. Spatial prediction coding codes intra-coded blocks, while temporal prediction coding codes inter-coded blocks) [Ye: para. 0057] of the enhancement layer (i.e. Spatial scalability allows a video decoder to reconstruct and display a video signal of higher spatial resolution, e.g., CIF (Common intermediate format, 352x288 image resolution) as opposed to QCIF (Quarter common intermediate format, 176x144 image resolution)) by decoding enhancement layer bitstream from an SVC bitstream) [Ye: para. 0033] by copying (i.e. As part of this up sampling process, the techniques of this disclosure identify conditions for which up sampling by interpolation is preferred, and other conditions for which upsampling by so-called "nearest neighbor" copying techniques are preferred. Interpolation may involve the generation of a weighted average for an up sampled value, wherein the weighted average is defined between two or more pixel values of the base layer. For nearest neighbor techniques, the upsampled value is defined as that of the pixel location in the base layer that is in closest spatial proximity to the upsampled pixel location. According to this disclosure, by using interpolation for some specific conditions of the upsampling, and nearest neighbor copying for other conditions, the coding of enhancement layer video blocks may be improved) [Ye: para. 0023] and/or combining motion parameters of the neighboring already reconstructed blocks ((i.e. Either interpolation or nearest neighbor copying may be used to define up sampled data at the spatial resolution of the enhancement layer) [Ye: para. 0024]; (i.e. For temporal prediction, a video encoder performs motion estimation to track the movement of matching video blocks between two or more adjacent frames. Motion vectors indicate the displacement of video blocks relative to corresponding prediction video blocks in one or more reference frames. Motion compensation uses the motion vectors to identify prediction video blocks from a reference frame. A residual video block is formed by subtracting the prediction video block from the original video block to be coded. The residual video block can be sent to a video decoder along with the motion vector, and the decoder can use this information to reconstruct the original video block or an approximation of the original video block) [Ye: para. 0004]).

Regarding claim 6, Ye meets the claim limitations as set forth in claim 1.Ye further meets the claim limitations, as follows:
The scalable video decoder according to claim 1 (i.e. video decoder 28 may be configured to support scalable video coding (SVC) for spatial scalability) [Ye: para. 0034], wherein the block of the base layer signal (i.e. the block boundaries of the base layer) [Ye: para. 0008], collocated to the block of the frame of the enhancement layer signal ((i.e. the upsampled pixel location and the location of the pixel before upsampling may be co-located) [Ye: para. 0070; Fig. 5]; (i.e. The label "B E" in the center pixel location of FIG. S means that the same pixel location overlaps in the base layer and in the upsampled data that has a resolution of the enhancement layer) [Ye: para. 0068]), is identified by checking as to which block (i.e. determines a displacement between the blocks) [Ye: para. 0052] of a temporally corresponding frame (i.e. Temporal prediction, also known as motion estimation and compensation, reduces temporal redundancy between video blocks in past and/or future video frames of a video sequence. For temporal prediction, a video encoder performs motion estimation to track the movement of matching video blocks between two or more adjacent frames. Motion vectors indicate the displacement of video blocks relative to corresponding prediction video blocks in one or more reference frames. Motion compensation uses the motion vectors to identify prediction video blocks from a reference frame. A residual video block is formed by subtracting the prediction video block from the original video block to be coded. The residual video block can be sent to a video decoder along with the motion vector, and the decoder can use this information to reconstruct the original video block or an approximation of the original video block. The video encoder may apply transform, quantization and entropy coding processes to further reduce the bit rate associated with the residual block.) [Ye: para. 0068] of the base layer signal overlays a position spatially corresponding a predetermined sample position of the block of the frame of the enhancement layer signal ((i.e. In FIGS. 4 and 5, the labels "B" refer to pixel locations associated with a base layer, and the labels "E" refer to locations associated with an upsampled data (which corresponds to that of the enhancement layer). The upsampled video block(s) are used as a reference in coding the enhancement layer information. The label "B E" in the center pixel location of FIG. 5 means that the same pixel location overlaps in the base layer and in the upsampled data that has a resolution of the enhancement layer) [Ye: para. 0069]; (i.e. Interpolation may involve the generation of a weighted average for an up sampled value, wherein the weighted average is defined between two or more pixel values of the base layer. For nearest neighbor techniques, the upsampled value is defined as that of the pixel location in the base layer that is in closest spatial proximity to the upsampled pixel location. According to this disclosure, by using interpolation for some specific conditions of the upsampling, and nearest neighbor copying for other conditions, the coding of enhancement layer video blocks may be improved) [Ye: para. 0023]; (i.e. upsampler 45 interpolates first values for the upsampled video data based on the base layer video data for: (i) pixel locations of the upsampled video data that correspond to internal pixel locations of enhancement layer video blocks defined in the enhancement layer video data, wherein at least some of the internal pixel locations of the enhancement layer video blocks correspond to locations between the different base layer video blocks, and (ii) pixel locations of the up sampled video data that correspond to edge pixel locations of the enhancement layer video blocks and are not located between the different base layer video blocks. In this case, upsampler 45 may define second values for the upsampled video data based on values of nearest neighbors in the base layer video data for: (iii) pixel locations of the upsampled video data that correspond to edge pixel locations of the enhancement layer video blocks and are located between the different base layer video blocks, and (iv) pixel locations of the upsampled video data that correspond to internal pixel locations of the enhancement layer video blocks and are located between the different base layer video blocks when the two different base layer video blocks define different coding modes. The different coding modes may comprise an intra coding mode and an inter coding mode.) [Ye: para. 0061]).

Regarding claim 9, Ye meets the claim limitations as follows:
A scalable video encoder (i.e. video encoder 22 comprising: 
a processor (i.e. a processor, such as a microprocessor, application specific integrated circuit (ASIC), field programmable gate array (FPGA), or digital signal processor (DSP)) [Ye: para. 0012],
an encoder (i.e. video encoder) [Ye: para. 0004] configured to encode, using the processor (i.e. a processor, such as a microprocessor, application specific integrated circuit (ASIC), field programmable gate array (FPGA), or digital signal processor (DSP)) [Ye: para. 0012], an enhancement layer signal of a video ((i.e. perform encoding of a base layer and the enhancement layer) [Ye: para. 0035]; (i.e. when coding an enhancement layer macroblock, the corresponding macroblock mode, motion information, and residual signals from the base or previous layer may be used. In particular, certain residual blocks in the base or previous layer may be correlated to the corresponding enhancement layer residual blocks. For these blocks, applying residual prediction may reduce the enhancement layer residual energy and improve coding performance.)[Ye: para. 0066; Fig. 2]) based on block-wise predictive coding ((i.e. spatial prediction using pixels from neighboring blocks within the same frame is applied to form a predictive block for the block being coded) [Ye: para. 0050]; - Note: In paragraphs 0063-0064, Ye further describes basic steps to reconstruct the enhancement layer signal using the block-wise predictive coding method) that includes: 
gathering (i.e. obtain) [Ye: para. 0053], for a current block of a frame (i.e. spatial prediction using pixels from neighboring blocks within the same frame is applied to form a predictive block for the block being coded) [Ye: para. 0050] of the enhancement layer signal (i.e. receives a current video block 31 (e.g., an enhancement layer video block) within a video frame) [Ye: para. 0051; Fig. 2], a set of enhancement layer motion parameter candidates ((i.e. motion vectors) [Ye: para. 0004]; (i.e. motion compensated blocks) [Ye: para. 0065] (i.e. Motion vectors may have half- or quarter-pixel precision, or even finer precision, allowing video encoder 50 to track motion with higher precision than integer pixel locations and obtain a better prediction block) [Ye: para. 0053]; (i.e. when coding an enhancement layer macroblock, the corresponding macroblock mode, motion information, and residual signals from the base or previous layer may be used. In particular, certain residual blocks in the base or previous layer may be correlated to the corresponding enhancement layer residual blocks) [Ye: para. 0066]; (i.e. in the residual upsampling process as specified in SVC JD8, for each pixel location in the upsampled data, first the corresponding base layer pixel locations are determined. If the base layer pixels belong to the same base layer coding block in a given direction (horizontal or vertical), then bilinear interpolation in that direction is invoked to obtain the value in the upsampled data. Otherwise (the base layer pixels belong to different base layer coding blocks in a given direction), the value in the upsampled data is determined by copying from the nearest neighboring pixel in the base layer) [Ye: para. 0080] – Note: Ye discloses multiple parameters of the motion parameter candidate set, such as motion vectors, motion compensated blocks, block transform type, upsampled data, and nearest neighbor block.) from already reconstructed neighboring blocks ((i.e. decoded blocks) [Ye: para. 0065]; (i.e. filtered blocks) [Ye: para. 0065]; (i.e. from neighboring blocks within the same frame) [Ye: para. 0050]) of the frame ((i.e. Adder 57 facilitates this combination. Motion compensation unit 54 produces motion compensated blocks that are summed by summer 64 with the residual blocks to form decoded blocks. De-block filter 53 filters the decoded blocks in order to remove blockiness artifacts. The filtered blocks are then placed in reference frame store 62, which provides reference blocks from motion compensation and also produces decoded video to a drive display device) [Ye: para. 0065]; (i.e. when coding an enhancement layer macroblock, the corresponding macroblock mode, motion information, and residual signals from the base or previous layer may be used. In particular, certain residual blocks in the base or previous layer may be correlated to the corresponding enhancement layer residual blocks) [Ye: para. 0066]), the reconstructed neighboring blocks (i.e. decoded blocks) [Ye: para. 0065] neighboring the current block (i.e. spatial prediction using pixels from neighboring blocks within the same frame is applied to form a predictive block for the block being coded) [Ye: para. 0050],  
gathering (i.e. obtain) [Ye: para. 0053] a set of one or more base layer motion parameters of a block of a base layer signal ((i.e. the motion vectors associated with the base layer) [Ye: para. 0062] (i.e. when coding an enhancement layer macroblock, the corresponding macroblock mode, motion information, and residual signals from the base or previous layer may be used. In particular, certain residual blocks in the base or previous layer may be correlated to the corresponding enhancement layer residual blocks) [Ye: para. 0066]; (Again, summer S7 combines information in the base layer and enhancement layer paths following upsampling of the base layer path via upsampler 59. Motion upsampler 61 may upsample the motion vectors associated with the base layer so that such motion vectors correspond to the spatial resolution of the enhancement layer video data) [Ye: para. 0064]; (i.e. in the residual upsampling process as specified in SVC JD8, for each pixel location in the upsampled data, first the corresponding base layer pixel locations are determined. If the base layer pixels belong to the same base layer coding block in a given direction (horizontal or vertical), then bilinear interpolation in that direction is invoked to obtain the value in the upsampled data. Otherwise (the base layer pixels belong to different base layer coding blocks in a given direction), the value in the upsampled data is determined by copying from the nearest neighboring pixel in the base layer) [Ye: para. 0080]), the block of the base layer signal (i.e. the block boundaries of the base layer) [Ye: para. 0008] being collocated (i.e. the upsampled pixel location and the location of the pixel before upsampling may be co-located) [Ye: para. 0070; Fig. 5] to the current block of the frame of the enhancement layer signal ((i.e. Note that in FIG. 5, the upsampled pixel location and the location of the pixel before upsampling may be co-located) [Ye: para. 0070; Fig. 5]; (i.e. upsampler 59 interpolates values for the upsampled video blocks for one or more pixel locations of the enhancement layer video blocks that correspond to a location between two different edges of two different base layer video blocks) [Ye: para. 0062]; (i.e. the upsampled video data that correspond to edge pixel locations of the enhancement layer video blocks and are located between the different base layer video blocks) [Ye: para. 0060]; (i.e. In particular, the decision whether to perform interpolation or nearest neighbor copying may be based on whether an upsampled pixel corresponds to an edge pixel location in the enhancement layer. Instead of considering only the base layer pixel locations in determining whether to interpolate or use nearest neighbor copying for the upsampling, techniques described in this disclosure may consider upsampled pixel locations relative to block boundaries in the enhancement layer. The block boundaries in the enhancement layer may differ from the block boundaries of the base layer) [Ye: para. 0008]),
enlarging ((summer S7 combines information in the base layer and enhancement layer) [Ye: para. 0064]; (One or more enhancement layers carry additional data
to support higher spatial, temporal and/or SNR levels) [Ye: para. 0034]) the set of enhancement layer motion parameter candidates (i.e. the motion vectors associated with the base layer) [Ye: para. 0062] with one or more base layer motion parameters of the set of one or more base layer motion parameters ((i.e. when coding an enhancement layer macroblock, the corresponding macroblock mode, motion information, and residual signals from the base or previous layer may be used. In particular, certain residual blocks in the base or previous layer may be correlated to the corresponding enhancement layer residual blocks) [Ye: para. 0066]; (Again, summer S7 combines information in the base layer and enhancement layer paths following upsampling of the base layer path via upsampler 59. Motion upsampler 61 may upsample the motion vectors associated with the base layer so that such motion vectors correspond to the spatial resolution of the enhancement layer video data) [Ye: para. 0064]) or a scaled version thereof ((i.e. if the base layer and the enhancement layer each define 4 by 4 pixel video blocks, upsampling of the base layer to define more pixels according to the spatial resolution of the enhancement layer results in the block boundaries of the base layer being different than those of the up sampled data. This observation can be exploited such that decisions regarding interpolation or nearest neighbor techniques may be based on whether the up sampled values correspond to edge pixel locations of the enhancement layer (i.e., block boundaries in the enhancement layer) and whether such locations also correspond to locations between block boundaries of the base layer. Encoder 22 and decoder 28 may perform reciprocal methods that each performs the upsampling techniques described herein. Encoder 22 may use the upsampling to encode the enhancement layer information, and decoder 28 may use the same upsampling process to decode the enhancement layer information. The term coding generally refers to either encoding or decoding) [Ye: para. 0047-0048]; (Again, summer S7 combines information in the base layer and enhancement layer paths following upsampling of the base layer path via upsampler 59. Motion upsampler 61 may upsample the motion vectors associated with the base layer so that such motion vectors correspond to the spatial resolution of the enhancement layer video data) [Ye: para. 0064]) to obtain (i.e. obtain) [Ye: para. 0053] an extended motion parameter candidate set ((i.e. motion vectors) [Ye: para. 0004]; (i.e. motion compensated blocks) [Ye: para. 0065]; (i.e. Motion vectors may have half- or quarter-pixel precision, or even finer precision, allowing video encoder 50 to track motion with higher precision than integer pixel locations and obtain a better prediction block) [Ye: para. 0053]; (i.e. The block transform that is applied to the residual signal is encoded in the video bitstream as a macroblock-level syntax element. In the context of SVC, the block transform type applied to the base layer coding block is known to both the encoder and the decoder when residual upsampling is carried out. For the enhancement layer, the decoder may know the block transform type used to code the enhancement layer residual)[Ye: para. 0087]; (i.e. In particular, the upsampled data is used as reference data in the coding of enhancement layer video data relative to the base layer. That is to say, the base layer video data is upsampled to the spatial resolution of the enhancement layer video data, and the resulting upsampled data is used to code the enhancement layer video data) [Ye: para. 0022]; (i.e. If two base layer pixels involved belong to two base layer coding blocks, one of which is intra coded and the other inter coded, then nearest neighbor copying is used) [Ye: para. 0112] –  Note: Ye discloses multiple parameters of the motion parameter candidate set, such as motion vectors, motion compensated blocks, block transform type, upsampled data, and nearest neighbor block), each of the set of enhancement layer motion parameter candidates and the one or more base layer motion parameters ((i.e. when coding an enhancement layer macroblock, the corresponding macroblock mode, motion information, and residual signals from the base or previous layer may be used. In particular, certain residual blocks in the base or previous layer may be correlated to the corresponding enhancement layer residual blocks) [Ye: para. 0066]; (Again, summer S7 combines information in the base layer and enhancement layer paths following upsampling of the base layer path via upsampler 59. Motion upsampler 61 may upsample the motion vectors associated with the base layer so that such motion vectors correspond to the spatial resolution of the enhancement layer video data) [Ye: para. 0064]) or a scaled version thereof in the extended motion parameter candidate set (i.e. if the base layer and the enhancement layer each define 4 by 4 pixel video blocks, upsampling of the base layer to define more pixels according to the spatial resolution of the enhancement layer results in the block boundaries of the base layer being different than those of the up sampled data. This observation can be exploited such that decisions regarding interpolation or nearest neighbor techniques may be based on whether the up sampled values correspond to edge pixel locations of the enhancement layer (i.e., block boundaries in the enhancement layer) and whether such locations also correspond to locations between block boundaries of the base layer. Encoder 22 and decoder 28 may perform reciprocal methods that each performs the upsampling techniques described herein. Encoder 22 may use the upsampling to encode the enhancement layer information, and decoder 28 may use the same upsampling process to decode the enhancement layer information. The term coding generally refers to either encoding or decoding) [Ye: para. 0047-0048] is a separate element of the extended motion parameter candidate set ((i.e. motion vectors) [Ye: para. 0004]; (i.e. motion compensated blocks) [Ye: para. 0065]; (i.e. Motion vectors may have half- or quarter-pixel precision, or even finer precision, allowing video encoder 50 to track motion with higher precision than integer pixel locations and obtain a better prediction block) [Ye: para. 0053]; (i.e. The block transform that is applied to the residual signal is encoded in the video bitstream as a macroblock-level syntax element. In the context of SVC, the block transform type applied to the base layer coding block is known to both the encoder and the decoder when residual upsampling is carried out. For the enhancement layer, the decoder may know the block transform type used to code the enhancement layer residual)[Ye: para. 0087]; (i.e. In particular, the upsampled data is used as reference data in the coding of enhancement layer video data relative to the base layer. That is to say, the base layer video data is upsampled to the spatial resolution of the enhancement layer video data, and the resulting upsampled data is used to code the enhancement layer video data) [Ye: para. 0022]; (i.e. If two base layer pixels involved belong to two base layer coding blocks, one of which is intra coded and the other inter coded, then nearest neighbor copying is used) [Ye: para. 0112] –  Note: Ye discloses multiple parameters of the motion parameter candidate set, such as motion vectors, motion compensated blocks, block transform type, upsampled data, and nearest neighbor block. Each of them is a separated element of the motion parameter candidate set),
selecting (i.e. select)[Ye: para. 0062] one of the motion parameter candidates ((i.e. Motion compensation uses the motion vectors to identify prediction video blocks from a reference frame) [Ye: para. 0004]; (i.e. motion compensated blocks) [Ye: para. 0065]) of the extended motion parameter candidate set ((i.e. upsampler 59 may select between interpolation and nearest neighbor copying in the manner described herein. A motion up sampler 61 may also be used to up sample the motion vectors associated with the base layer) [Ye: para. 0062]; (i.e. Motion vectors may have half- or quarter-pixel precision, or even finer precision, allowing video encoder 50 to track motion with higher precision than integer pixel locations and obtain a better prediction block. When motion vectors with fractional pixel values are used, interpolation operations are carried out in motion compensation unit 37. Motion estimation unit 33 may identify the best motion vector for a video block using a rate-distortion model. Using the resulting motion vector, motion compensation unit 37 forms a prediction video block by motion compensation) [Ye: para. 0053]) based on an index syntax element corresponding to the current block ((i.e. motion vectors) [Ye: para. 0004]; (i.e. a macroblock level syntax element) [Ye: para. 0067]) signaled in the data stream (i.e. signal is encoded in the video bitstream as a macroblock-level syntax element) [Ye: para. 0087], the index syntax element (i.e. a macroblock level syntax element) [Ye: para. 0067] specifically indicating the one of the motion parameter candidates ((i.e. Motion compensation uses the motion vectors to identify prediction video blocks from a reference frame) [Ye: para. 0004]; (i.e. motion compensated blocks) [Ye: para. 0065]) of the extended motion parameter candidate set ((i.e. upsampler 59 may select between interpolation and nearest neighbor copying in the manner described herein. A motion up sampler 61 may also be used to up sample the motion vectors associated with the base layer) [Ye: para. 0062]; (i.e. Motion vectors may have half- or quarter-pixel precision, or even finer precision, allowing video encoder 50 to track motion with higher precision than integer pixel locations and obtain a better prediction block. When motion vectors with fractional pixel values are used, interpolation operations are carried out in motion compensation unit 37. Motion estimation unit 33 may identify the best motion vector for a video block using a rate-distortion model. Using the resulting motion vector, motion compensation unit 37 forms a prediction video block by motion compensation) [Ye: para. 0053]) to be selected for the current block ((i.e. a video encoder performs motion estimation to track the movement of matching video blocks between two or more adjacent frames. Motion vectors indicate the displacement of video blocks relative to corresponding prediction video blocks in one or more reference frames. Motion compensation uses the motion vectors to identify prediction video blocks from a reference frame. A residual video block is formed by subtracting the prediction video block from the original video block to be coded. The residual video block can be sent to a video decoder along with the motion vector, and the decoder can use this information to reconstruct the original video block or an approximation of the original video block) [Ye: para. 0004]; (i.e. upsampler 59 may select between interpolation and nearest neighbor copying in the manner described herein. A motion up sampler 61 may also be used to up sample the motion vectors associated with the base layer) [Ye: para. 0062]; (i.e. Motion vectors may have half- or quarter-pixel precision, or even finer precision, allowing video encoder 50 to track motion with higher precision than integer pixel locations and obtain a better prediction block. When motion vectors with fractional pixel values are used, interpolation operations are carried out in motion compensation unit 37. Motion estimation unit 33 may identify the best motion vector for a video block using a rate-distortion model. Using the resulting motion vector, motion compensation unit 37 forms a prediction video block by motion compensation) [Ye: para. 0053]; (i.e. In inter-layer prediction, enhancement layer video blocks may be coded using predictive techniques that are similar to motion estimation and motion compensation. In particular, enhancement layer video residual data blocks may be coded using reference blocks in the base layer. However, the base and enhancement layers have different spatial resolutions. Therefore, the base layer video data may be upsampled to the spatial resolution of the enhancement layer video data, e.g., to form reference blocks for generation of the enhancement layer residual data) [Ye: para. 0006]; (i.e. The block transform that is applied to the residual signal is encoded in the video bitstream as a macroblock-level syntax element. In the context of SVC, the block transform type applied to the base layer coding block is known to both the encoder and the decoder when residual upsampling is carried out. For the enhancement layer, the decoder may know the block transform type used to code the enhancement layer residual)[Ye: para. 0087]),
generating (i.e. forms a prediction video block by motion compensation) [Ye: para. 0053], by motion compensated prediction (i.e. by motion compensation)[Ye: para. 0054], a prediction of the current block of the enhancement layer signal (i.e. Motion compensation uses the motion vectors to identify prediction video blocks from a reference frame)[Ye: para. 0004] using the selected one of the motion parameter candidates ((i.e. motion compensated blocks) [Ye: para. 0065]; (i.e. Motion compensation uses the motion vectors to identify prediction video blocks from a reference frame)[Ye: para. 0004]) of the extended motion parameter candidate set (i.e. In inter-layer prediction, enhancement layer video blocks may be coded using predictive techniques that are similar to motion estimation and motion compensation. In particular, enhancement layer video residual data blocks may be coded using reference blocks in the base layer. However, the base and enhancement layers have different spatial resolutions. Therefore, the base layer video data may be upsampled to the spatial resolution of the enhancement layer video data, e.g., to form reference blocks for generation of the enhancement layer residual data) [Ye: para. 0006]; (i.e. Motion vectors may have half- or quarter-pixel precision, or even finer precision, allowing video encoder 50 to track motion with higher precision than integer pixel locations and obtain a better prediction block. When motion vectors with fractional pixel values are used, interpolation operations are carried out in motion compensation unit 37. Motion estimation unit 33 may identify the best motion vector for a video block using a rate-distortion model. Using the resulting motion vector, motion compensation unit 37 forms a prediction video block by motion compensation) [Ye: para. 0053], and
obtaining (i.e. obtain) [Ye: para. 0053] a residual signal (i.e. residual signal) [Ye: para. 0076] for the current block  based on a difference of the current block and the prediction of the current block ((i.e. A residual video block is formed by subtracting the prediction video block from the original video block to be coded. The residual video block can be sent to a video decoder along with the motion vector, and the decoder can use this information to reconstruct the original video block or an approximation of the original video block) [Ye: para. 0004]; (i.e. when coding an enhancement layer macroblock, the corresponding macroblock mode, motion information, and residual signals from the base or previous layer may be used. In particular, certain residual blocks in the base or previous layer may be correlated to the corresponding enhancement layer residual blocks. For these blocks, applying residual prediction may reduce the enhancement layer residual energy and improve coding performance.) [Ye: para. 0066; Fig. 2]); and 
an entropy encoder (i.e. entropy coding unit 46) [Ye: para. 0051] configured to entropy encode (i.e. Entropy unit 46 codes) [Ye: para. 0058], using the processor (i.e. a processor, such as a microprocessor, application specific integrated circuit (ASIC), field programmable gate array (FPGA), or digital signal processor (DSP)) [Ye: para. 0012], the residual signal (i.e. residual signal) [Ye: para. 0076] and the syntax element (i.e. syntax element) [Ye: para. 0067]  to generate the data stream including encoded data of the video ((i.e. Entropy unit 46 codes the quantized transform coefficients according to an entropy coding technique, such as variable length coding, binary arithmetic coding (CABAC), Huffman coding, run-length coding, coded block pattern (CBP) coding, or the like, in order to further reduce the bit rate of transmitted information. Entropy unit 46 may select a VLC table to promote coding efficiency. Following the entropy coding, the encoded video may be transmitted to another device. In addition, inverse quantization unit 42 and inverse transform unit 44 apply inverse quantization and inverse transformation, respectively, to reconstruct the residual block. Summer 49B adds back the upsampled data from upsampler 45 (which represents an upsampled version of the base layer residual block), and summer 51 adds the final reconstructed residual block to the motion compensated prediction block produced by motion compensation unit 37 to produce a reconstructed video block for storage in reference frame store 35. De-block filter 32 can perform deblock filtering prior to storing the reference frame. De-block filtering may be optional in some examples)[Ye: para. 0058]; (i.e. The block transform that is applied to the residual signal is encoded in the video bitstream as a macroblock-level syntax element. In the context of SVC, the block transform type applied to the base layer coding block is known to both the encoder and the decoder when residual upsampling is carried out. For the enhancement layer, the decoder may know the block transform type used to code the enhancement layer residual.)[Ye: para. 0087]). 
Ye does not explicitly disclose the following claim limitations (Emphasis added).
A scalable video encoder comprising:
a processor; an encoder configured to encode, using the processor, an enhancement layer signal of a video based on block-wise predictive coding that includes: gathering, for a current block of a frame of the enhancement layer signal, a set of enhancement layer motion parameter candidates from already reconstructed neighboring blocks of the frame, the reconstructed neighboring blocks neighboring the current block, gathering a set of one or more base layer motion parameters of a block of a base layer signal, the block of the base layer signal being collocated to the current block of the frame of the enhancement layer signal, enlarging the set of enhancement layer motion parameter candidates with one or more base layer motion parameters of the set of one or more base layer motion parameters or a scaled version thereof to obtain an extended motion parameter candidate set, such that the extended motion parameter candidate set includes both the set of enhancement layer motion parameter candidates and the one or more base layer motion parameters or a scaled version thereof,selecting one of the motion parameter candidates of the extended motion parameter candidate set based on an index syntax element corresponding to the current block to be signaled in a data stream, the index syntax element specifically indicating the one of the motion parameter candidates of the extended motion parameter candidate set to be selected for the current block, generating, by motion compensated prediction, a prediction of the current block of the enhancement layer signal using the selected one of the motion parameter candidates of the extended motion parameter candidate set, and obtaining a residual signal for the current block based on a difference of the current block and the prediction of the current block; and an entropy encoder configured to entropy encode, using the processor, the residual signal and the index syntax element to generate the data stream including encoded data of the video.   
However, in the same field of endeavor Hannuksela further discloses the claim limitations and the deficient claim limitations, as follows:
(Note: Please see more detail descriptions of the extended motion parameter candidate set seq_parameter_set_svc_extension( ) in paragraph 0049 of Hannuksela) [Hannuksela: para. 0049], such that the extended motion parameter candidate set  (Note: Please see more detail descriptions of the extended motion parameter candidate set seq_parameter_set_svc_extension( ) in paragraph 0049 of Hannuksela) [Hannuksela: para. 0049] (Note: Please see more detail descriptions of the extended motion parameter candidate set seq_parameter_set_svc_extension( ) in paragraph 0049 of Hannuksela) [Hannuksela: para. 0049] (Note: Please see more detail descriptions of the extended motion parameter candidate set seq_parameter_set_svc_extension( ) in paragraph 0049 of Hannuksela) [Hannuksela: para. 0049] (Note: Please see more detail descriptions of the extended motion parameter candidate set seq_parameter_set_svc_extension( ) in paragraph 0049 of Hannuksela) [Hannuksela: para. 0049], 
It would have been obvious to one with ordinary skill in the art at the time of invention to modify the teachings of Ye with Hannuksela to program a processor to obtain the extended motion parameter candidate set.  
Therefore, the combination of Ye and Hannuksela will enable the system to code properly according to the scalability extension specified in the NT-T201 specification and improve the coding efficiency of the scalable video coding scheme [Hannuksela: para. 0049].
Ye and Hannuksela do not explicitly disclose the following claim limitations (Emphasis added).
selecting one of the motion parameter candidates of the extended motion parameter candidate set based on an index syntax element corresponding to the current block to be signaled in a data stream, the index syntax element specifically indicating the one of the motion parameter candidates of the extended motion parameter candidate set to be selected for the current block,
…
an entropy encoder configured to entropy encode, using the processor, the residual signal and the index syntax element to generate the data stream including encoded data of the video.  
However, in the same field of endeavor Jeon further discloses the claim limitations and the deficient claim limitations, as follows:
 (i.e. a context template to obtain a context index ctxidx, extracts a context having the obtained context index ctxidx from a context set, and determines a context) [Jeon: col. 7, line 28-30] corresponding to the current block to be signaled in a data stream ((i.e. At this time, S0 and S1 are the symbols mb_type of the left adjacent block 340 and the above adjacent block 350 of the current block 330 as shown in FIG. 3B. More specifically, S0 = condTermFlag(A) and S1 = condTermFlag (B). Thus, information about whether a block A and a block B exist or are skipped and symbols mb_type are input as a context template to obtain a context index ctxidx, extracts a context having the obtained context index ctxidx from a context set, and determines a context.) [Jeon: col. 7, line 21-30; Fig. 3B]; (i.e. a symbol B_L0_16x16 of mb_type of the B slice indicates that a given macroblock is motion-compensated in 16x16 units by referring to an index L0 (List 0) and the symbol B_L0_l6x16 has a value of 1) [Jeon: col. 7, line 3-19]), the index syntax element ((i.e. At this time, S0 and S1 are the symbols mb_type of the left adjacent block 340 and the above adjacent block 350 of the current block 330 as shown in FIG. 3B. More specifically, S0 = condTermFlag(A) and S1 = condTermFlag (B). Thus, information about whether a block A and a block B exist or are skipped and symbols mb_type are input as a context template to obtain a context index ctxidx, extracts a context having the obtained context index ctxidx from a context set, and determines a context.) [Jeon: col. 7, line 21-30; Fig. 3B]; (i.e. a symbol B_L0_16x16 of mb_type of the B slice indicates that a given macroblock is motion-compensated in 16x16 units by referring to an index L0 (List 0) and the symbol B_L0_l6x16 has a value of 1) [Jeon: col. 7, line 3-19]; (i.e. where ctxidx is an index indicating a determined context C, Offset is an initial value of an index indicating the start position of mb_type in a table in which contexts are defined, and condTermFlag(M) indicates the state of a block M) [Jeon: col. 7, line 10-13]), 

(((i.e. At this time, S0 and S1 are the symbols mb_type of the left adjacent block 340 and the above adjacent block 350 of the current block 330 as shown in FIG. 3B. More specifically, S0 = condTermFlag(A) and S1 = condTermFlag (B). Thus, information about whether a block A and a block B exist or are skipped and symbols mb_type are input as a context template to obtain a context index ctxidx, extracts a context having the obtained context index ctxidx from a context set, and determines a context.) [Jeon: col. 7, line 21-30; Fig. 3B]; (i.e. a symbol B_L0_16x16 of mb_type of the B slice indicates that a given macroblock is motion-compensated in 16x16 units by referring to an index L0 (List 0) and the symbol B_L0_l6x16 has a value of 1) [Jeon: col. 7, line 3-19]; (i.e. where ctxidx is an index indicating a determined context C, Offset is an initial value of an index indicating the start position of mb_type in a table in which contexts are defined, and condTermFlag(M) indicates the state of a block M) [Jeon: col. 7, line 10-13]) 
It would have been obvious to one with ordinary skill in the art at the time of invention to modify the teachings of Ye and Hannuksela with Jeon to program a processor to apply a context template for transform coefficients.  
Therefore, the combination of Ye and Hannuksela with Jeon will improve the coding efficiency of the scalable video coding [Jeon: col. 2, line 64 – col. 3, line 5].

Regarding claim 12, Ye meets the claim limitations as set forth in claim 9.Ye further meets the claim limitations, as follows:
The scalable video encoder according to claim 9 (i.e. video encoder 22 scalability) [Ye: para. 0034], wherein the base layer motion parameters are scaled (i.e. In general, this disclosure describes adaptive techniques for up sampling base layer video data to code enhancement layer video data for spatial scalability. For example, base layer video data (e.g., residual base layer video blocks) may be upsampled to a higher resolution, and the upsampled data may be used to code enhancement layer video data. As part of the upsampling process, the techniques of this disclosure identify conditions in which up sampling by interpolation may be preferred, and other situations in which upsampling by so-called "nearest neighbor" copying techniques may be preferred. Hence, to code enhancement layer data, interpolation and nearest neighbor copying techniques may be used in upsampling base layer data on an adaptive basis) [Ye: para. 0007] according to a spatial resolution ratio between the base layer signal and the enhancement layer signal to acquire the scaled version of the base layer motion parameters ((i.e. the base and enhancement layers have different spatial resolutions. Therefore, the base layer video data may be upsampled to the spatial resolution of the enhancement layer video data, e.g., to form reference blocks for generation of the enhancement layer residual data) [Ye: para. 0006]; (i.e. The upsampling decision based on block alignment between the base layer and the enhancement layer may be applied to any interpolation scheme. The 2:1 and 5:3 spatial ratios, as well as the corresponding block alignments for these ratios, and the corresponding weights given in the interpolation equations, are provided above as examples, but are not meant to limit the scope of this disclosure. Furthermore, the disclosed scheme may be applied to residual up sampling in other video coding systems and/or standards where coding block size other than 4x4 and 8x8 may be used.) [Ye: para. 0095]). 
 
Regarding claim 13, Ye meets the claim limitations as set forth in claim 9.Ye further meets the claim limitations as follows:
The scalable video encoder according to claim 9 (i.e. video encoder 22 , the gathering (i.e. obtain) [Ye: para. 0053], for the block of the frame (i.e. spatial prediction using pixels from neighboring blocks within the same frame is applied to form a predictive block for the block being coded) [Ye: para. 0050] of the enhancement layer signal (i.e. receives a current video block 31 (e.g., an enhancement layer video block) within a video frame) [Ye: para. 0051; Fig. 2], of the set of enhancement layer motion parameter candidates  ((i.e. In SVC schemes that support spatial scalability, base layer video data (e.g., residual video blocks of a base layer) may be upsampled to higher resolution, and the higher resolution upsampled data may be used to code the enhancement layer video data (e.g., residual video blocks of an enhancement layer). In particular, the upsampled data is used as reference data in the coding of enhancement layer video data relative to the base layer. That is to say, the base layer video data is upsampled to the spatial resolution of the enhancement layer video data, and the resulting upsampled data is used to code the enhancement layer video data.) [Ye: para. 0022]; (i.e. further compression is applied by subtracting base layer residual information from the enhancement layer residual information using adder 49A. Upsampler 45 receives base layer residual information (e.g., from a base layer encoder) and upsamples the base layer residual information to generate up sampled information. This up sampled information is then subtracted (via adder 49A) from the enhancement layer residual information being coded.) [Ye: para. 0054]) is performed (i.e. to perform) [Ye: para. 0014] from temporally and/or spatially neighboring already reconstructed blocks (i.e. Spatial prediction coding operates in a manner very similar to temporal prediction coding. However, whereas temporal prediction coding relies on blocks of adjacent frames (or other coded units) to perform the coding, spatial prediction relies on blocks within a common frame (other coded unit) to perform the coding. Spatial prediction coding codes intra-coded blocks, while temporal prediction coding codes inter-coded blocks) [Ye: para. 0057] of the enhancement layer by copying (i.e. As part of this up sampling process, the techniques of this disclosure identify conditions for which up sampling by interpolation is preferred, and other conditions for which upsampling by so-called "nearest neighbor" copying techniques are preferred. Interpolation may involve the generation of a weighted average for an up sampled value, wherein the weighted average is defined between two or more pixel values of the base layer. For nearest neighbor techniques, the upsampled value is defined as that of the pixel location in the base layer that is in closest spatial proximity to the upsampled pixel location. According to this disclosure, by using interpolation for some specific conditions of the upsampling, and nearest neighbor copying for other conditions, the coding of enhancement layer video blocks may be improved) [Ye: para. 0023] and/or combining motion parameters of the neighboring already reconstructed blocks ((i.e. Either interpolation or nearest neighbor copying may be used to define up sampled data at the spatial resolution of the enhancement layer) [Ye: para. 0024]; (i.e. For temporal prediction, a video encoder performs motion estimation to track the movement of matching video blocks between two or more adjacent frames. Motion vectors indicate the displacement of video blocks relative to corresponding prediction video blocks in one or more reference frames. Motion compensation uses the motion vectors to identify prediction video blocks from a reference frame. A residual video block is formed by subtracting the prediction video block from the original video block to be coded. The residual video block can be sent to a video decoder along with the motion vector, and the decoder can use this information to reconstruct the original video block or an approximation of the original video block) [Ye: para. 0004]).

Regarding claim 14, Ye meets the claim limitations as set forth in claim 1.Ye further meets the claim limitations, as follows:
The scalable video encoder according to claim 9 (i.e. video encoder 22 , wherein the block of the base layer signal (i.e. the block boundaries of the base layer) [Ye: para. 0008], collocated to the block of the frame of the enhancement layer signal ((i.e. the upsampled pixel location and the location of the pixel before upsampling may be co-located) [Ye: para. 0070; Fig. 5]; (i.e. The label "B E" in the center pixel location of FIG. S means that the same pixel location overlaps in the base layer and in the upsampled data that has a resolution of the enhancement layer) [Ye: para. 0068]), is identified by checking as to which block (i.e. determines a displacement between the blocks) [Ye: para. 0052] of a temporally corresponding frame (i.e. Temporal prediction, also known as motion estimation and compensation, reduces temporal redundancy between video blocks in past and/or future video frames of a video sequence. For temporal prediction, a video encoder performs motion estimation to track the movement of matching video blocks between two or more adjacent frames. Motion vectors indicate the displacement of video blocks relative to corresponding prediction video blocks in one or more reference frames. Motion compensation uses the motion vectors to identify prediction video blocks from a reference frame. A residual video block is formed by subtracting the prediction video block from the original video block to be coded. The residual video block can be sent to a video decoder along with the motion vector, and the decoder can use this information to reconstruct the original video block or an approximation of the original video block. The video encoder may apply transform, quantization and entropy coding processes to further reduce the bit rate associated with the residual block.) [Ye: para. 0068] of the base layer signal overlays a position spatially corresponding a predetermined sample position of the block of the frame of the enhancement layer signal ((i.e. In FIGS. 4 and 5, the labels "B" refer to pixel locations associated with a base layer, and the labels "E" refer to locations associated with an upsampled data (which corresponds to that of the enhancement layer). The upsampled video block(s) are used as a reference in coding the enhancement layer information. The label "B E" in the center pixel location of FIG. 5 means that the same pixel location overlaps in the base layer and in the upsampled data that has a resolution of the enhancement layer) [Ye: para. 0069]; (i.e. Interpolation may involve the generation of a weighted average for an up sampled value, wherein the weighted average is defined between two or more pixel values of the base layer. For nearest neighbor techniques, the upsampled value is defined as that of the pixel location in the base layer that is in closest spatial proximity to the upsampled pixel location. According to this disclosure, by using interpolation for some specific conditions of the upsampling, and nearest neighbor copying for other conditions, the coding of enhancement layer video blocks may be improved) [Ye: para. 0023]; (i.e. upsampler 45 interpolates first values for the upsampled video data based on the base layer video data for: (i) pixel locations of the upsampled video data that correspond to internal pixel locations of enhancement layer video blocks defined in the enhancement layer video data, wherein at least some of the internal pixel locations of the enhancement layer video blocks correspond to locations between the different base layer video blocks, and (ii) pixel locations of the up sampled video data that correspond to edge pixel locations of the enhancement layer video blocks and are not located between the different base layer video blocks. In this case, upsampler 45 may define second values for the upsampled video data based on values of nearest neighbors in the base layer video data for: (iii) pixel locations of the upsampled video data that correspond to edge pixel locations of the enhancement layer video blocks and are located between the different base layer video blocks, and (iv) pixel locations of the upsampled video data that correspond to internal pixel locations of the enhancement layer video blocks and are located between the different base layer video blocks when the two different base layer video blocks define different coding modes. The different coding modes may comprise an intra coding mode and an inter coding mode.) [Ye: para. 0061]).

Regarding claim 17, Ye meets the claim limitations as follows:
A non-transitory computer-readable medium (i.e. a computer-readable medium) [Ye: para. 0012] for storing data associated with a video ((i.e. The adjacent frame or frames may be retrieved from reference frame store 35, which may comprise any type of memory or data storage device to store video blocks reconstructed from previously encoded blocks) [Ye: para. 0052; Fig. 9]; (i.e. receives the motion vectors and one or more reconstructed reference frames from reference frame store 62) [Ye: para. 0065]), comprising:  159 4837-5341-3306.v1a data stream ((i.e. signal is encoded in the video bitstream as a macroblock-level syntax element) [Ye: para. 0087]; (i.e. entropy unit 52A receives the encoded video bitstream and applies an entropy decoding technique to decode the information. This may produce quantized residual coefficients, macro block and sub-block coding mode and motion information, which may include motion vectors and block partitions.) [Ye: para. 0065; Fig. 3]; (i.e. motion compensation unit 54 receives the motion vectors and one or more reconstructed reference frames from reference frame store 62) [Ye: para. 0065; Fig. 3]) stored in the non-transitory computer-readable medium (i.e. stored in a computer-readable medium) [Ye: para. 0012], the data stream comprising encoded information associated with an array of information samples representing a spatially sampled portion of the video ((i.e. For enhancement layer video blocks, entropy unit 52A receives the encoded video bitstream and applies an entropy decoding technique to decode the information. This may produce quantized residual coefficients, macro block and sub-block coding mode and motion information, which may include motion vectors and block partitions. Following the decoding performed by entropy unit 52A, motion compensation unit 54 receives the motion vectors and one or more reconstructed reference frames from reference frame store 62. Inverse quantization unit 58A inverse quantizes, i.e., dequantizes, the quantized block coefficients and inverse transform unit 55A applies an inverse transform, e.g., an inverse DCT, to the coefficients to produce residual blocks) [Ye: para. 0063-0064]; (i.e. entropy unit 52A receives the encoded video bitstream and applies an entropy decoding technique to decode the information. This may produce quantized residual coefficients, macro block and sub-block coding mode and motion information, which may include motion vectors and block partitions. Following the decoding performed by entropy unit 52A, motion compensation unit 54 receives the motion vectors and one or more reconstructed reference frames from reference frame store 62.  Inverse quantization unit S6A inverse quantizes, i.e., dequantizes, the quantized block coefficients and inverse transform unit SSA applies an inverse transform, e.g., an inverse DCT, to the coefficients to produce residual blocks.) [Ye: para. 0065; Fig. 3]), the encoded information (i.e. signal is encoded in the video bitstream as a macroblock-level syntax element) [Ye: para. 0087] including a residual signal and a syntax element ((i.e. signal is encoded in the video bitstream as a macroblock-level syntax element) [Ye: para. 0087]; (i.e. The block transform that is applied to the residual signal is encoded in the video bitstream as a macroblock-level syntax element. In the context of SVC, the block transform type applied to the base layer coding block is known to both the encoder and the decoder when residual upsampling is carried out. For the enhancement layer, the decoder may know the block transform type used to code the enhancement layer residual)[Ye: para. 0087]; (i.e. entropy unit 52A receives the encoded video bitstream and applies an entropy decoding technique to decode the information. This may produce quantized residual coefficients, macro block and sub-block coding mode and motion information, which may include motion vectors and block partitions. Following the decoding performed by entropy unit 52A, motion compensation unit 54 receives the motion vectors and one or more reconstructed reference frames from reference frame store 62.) [Ye: para. 0065; Fig. 3]), wherein the data stream is obtained based on a plurality of operations (i.e. For enhancement layer video blocks, entropy unit 52A receives the encoded video bitstream and applies an entropy decoding technique to decode the information. This may produce quantized residual coefficients, macro block and sub-block coding mode and motion information, which may include motion vectors and block partitions. Following the decoding performed by entropy unit 52A, motion compensation unit 54 receives the motion vectors and one or more reconstructed reference frames from reference frame store 62. Inverse quantization unit 58A inverse quantizes, i.e., dequantizes, the quantized block coefficients and inverse transform unit 55A applies an inverse transform, e.g., an inverse DCT, to the coefficients to produce residual blocks. The output of inverse transform unit 58A is combined with the upsampled base layer information as the output of up sampler 59. Adder 57 facilitates this combination. Motion compensation unit 54 produces motion compensated blocks that are summed by summer 64 with the residual blocks to form decoded blocks. De-block filter 53 filters the decoded blocks in order to remove blockiness artifacts. The filtered blocks are then placed in reference frame store 62, which provides reference blocks from motion compensation and also produces decoded video to a drive display device) [Ye: para. 0063-0064 – Note: Ye describes multiple operations to reconstruct the enhancement layer signal] including:
encoding an enhancement layer signal of a video ((i.e. perform encoding of a base layer and the enhancement layer) [Ye: para. 0035]; (i.e. when coding an enhancement layer macroblock, the corresponding macroblock mode, motion information, and residual signals from the base or previous layer may be used. In particular, certain residual blocks in the base or previous layer may be correlated to the corresponding enhancement layer residual blocks. For these blocks, applying residual prediction may reduce the enhancement layer residual energy and improve coding performance.)[Ye: para. 0066; Fig. 2]) based on block-wise predictive coding ((i.e. spatial prediction using pixels from neighboring blocks within the same frame is applied to form a predictive block for the block being coded) [Ye: para. 0050]; - Note: Moreover, in paragraphs 0063-0064, Ye further describes basic steps to reconstruct the enhancement layer signal using the block-wise predictive coding method) that includes: 
gathering (i.e. obtain) [Ye: para. 0053], for a current block of a frame (i.e. spatial prediction using pixels from neighboring blocks within the same frame is applied to form a predictive block for the block being coded) [Ye: para. 0050] of the enhancement layer signal (i.e. receives a current video block 31 (e.g., an enhancement layer video block) within a video frame) [Ye: para. 0051; Fig. 2], a set of enhancement layer motion parameter candidates ((i.e. motion vectors) [Ye: para. 0004]; (i.e. motion compensated blocks) [Ye: para. 0065] (i.e. Motion vectors may have half- or quarter-pixel precision, or even finer precision, allowing video encoder 50 to track motion with higher precision than integer pixel locations and obtain a better prediction block) [Ye: para. 0053]; (i.e. when coding an enhancement layer macroblock, the corresponding macroblock mode, motion information, and residual signals from the base or previous layer may be used. In particular, certain residual blocks in the base or previous layer may be correlated to the corresponding enhancement layer residual blocks) [Ye: para. 0066]; (i.e. in the residual upsampling process as specified in SVC JD8, for each pixel location in the upsampled data, first the corresponding base layer pixel locations are determined. If the base layer pixels belong to the same base layer coding block in a given direction (horizontal or vertical), then bilinear interpolation in that direction is invoked to obtain the value in the upsampled data. Otherwise (the base layer pixels belong to different base layer coding blocks in a given direction), the value in the upsampled data is determined by copying from the nearest neighboring pixel in the base layer) [Ye: para. 0080]) from already reconstructed neighboring blocks ((i.e. from neighboring blocks within the same frame) [Ye: para. 0050]; (i.e. decoded blocks) [Ye: para. 0065]; (i.e. filtered blocks) [Ye: para. 0065]) of the frame ((i.e. Adder 57 facilitates this combination. Motion compensation unit 54 produces motion compensated blocks that are summed by summer 64 with the residual blocks to form decoded blocks. De-block filter 53 filters the decoded blocks in order to remove blockiness artifacts. The filtered blocks are then placed in reference frame store 62, which provides reference blocks from motion compensation and also produces decoded video to a drive display device) [Ye: para. 0065]; (i.e. when coding an enhancement layer macroblock, the corresponding macroblock mode, motion information, and residual signals from the base or previous layer may be used. In particular, certain residual blocks in the base or previous layer may be correlated to the corresponding enhancement layer residual blocks) [Ye: para. 0066]), the reconstructed neighboring blocks neighboring the current block (i.e. spatial prediction using pixels from neighboring blocks within the same frame is applied to form a predictive block for the block being coded) [Ye: para. 0050],  
gathering (i.e. obtain) [Ye: para. 0053] a set of one or more base layer motion parameters of a block of a base layer signal ((i.e. the motion vectors associated with the base layer) [Ye: para. 0062] (i.e. when coding an enhancement layer macroblock, the corresponding macroblock mode, motion information, and residual signals from the base or previous layer may be used. In particular, certain residual blocks in the base or previous layer may be correlated to the corresponding enhancement layer residual blocks) [Ye: para. 0066]; (Again, summer S7 combines information in the base layer and enhancement layer paths following upsampling of the base layer path via upsampler 59. Motion upsampler 61 may upsample the motion vectors associated with the base layer so that such motion vectors correspond to the spatial resolution of the enhancement layer video data) [Ye: para. 0064]; (i.e. in the residual upsampling process as specified in SVC JD8, for each pixel location in the upsampled data, first the corresponding base layer pixel locations are determined. If the base layer pixels belong to the same base layer coding block in a given direction (horizontal or vertical), then bilinear interpolation in that direction is invoked to obtain the value in the upsampled data. Otherwise (the base layer pixels belong to different base layer coding blocks in a given direction), the value in the upsampled data is determined by copying from the nearest neighboring pixel in the base layer) [Ye: para. 0080]), the block of the base layer signal (i.e. the block boundaries of the base layer) [Ye: para. 0008] being collocated (i.e. the upsampled pixel location and the location of the pixel before upsampling may be co-located) [Ye: para. 0070; Fig. 5] to the current block of the frame of the enhancement layer signal ((i.e. Note that in FIG. 5, the upsampled pixel location and the location of the pixel before upsampling may be co-located) [Ye: para. 0070; Fig. 5]; (i.e. upsampler 59 interpolates values for the upsampled video blocks for one or more pixel locations of the enhancement layer video blocks that correspond to a location between two different edges of two different base layer video blocks) [Ye: para. 0062]; (i.e. the upsampled video data that correspond to edge pixel locations of the enhancement layer video blocks and are located between the different base layer video blocks) [Ye: para. 0060]; (i.e. In particular, the decision whether to perform interpolation or nearest neighbor copying may be based on whether an upsampled pixel corresponds to an edge pixel location in the enhancement layer. Instead of considering only the base layer pixel locations in determining whether to interpolate or use nearest neighbor copying for the upsampling, techniques described in this disclosure may consider upsampled pixel locations relative to block boundaries in the enhancement layer. The block boundaries in the enhancement layer may differ from the block boundaries of the base layer) [Ye: para. 0008]), 
enlarging ((summer S7 combines information in the base layer and enhancement layer) [Ye: para. 0064]; (One or more enhancement layers carry additional data
to support higher spatial, temporal and/or SNR levels) [Ye: para. 0034]) the set of enhancement layer motion parameter candidates (i.e. the motion vectors associated with the base layer) [Ye: para. 0062] with one or more base layer motion parameters of the set of one or more base layer motion parameters ((i.e. when coding an enhancement layer macroblock, the corresponding macroblock mode, motion information, and residual signals from the base or previous layer may be used. In particular, certain residual blocks in the base or previous layer may be correlated to the corresponding enhancement layer residual blocks) [Ye: para. 0066]; (Again, summer S7 combines information in the base layer and enhancement layer paths following upsampling of the base layer path via upsampler 59. Motion upsampler 61 may upsample the motion vectors associated with the base layer so that such motion vectors correspond to the spatial resolution of the enhancement layer video data) [Ye: para. 0064]) or a scaled version thereof ((i.e. if the base layer and the enhancement layer each define 4 by 4 pixel video blocks, upsampling of the base layer to define more pixels according to the spatial resolution of the enhancement layer results in the block boundaries of the base layer being different than those of the up sampled data. This observation can be exploited such that decisions regarding interpolation or nearest neighbor techniques may be based on whether the up sampled values correspond to edge pixel locations of the enhancement layer (i.e., block boundaries in the enhancement layer) and whether such locations also correspond to locations between block boundaries of the base layer. Encoder 22 and decoder 28 may perform reciprocal methods that each performs the upsampling techniques described herein. Encoder 22 may use the upsampling to encode the enhancement layer information, and decoder 28 may use the same upsampling process to decode the enhancement layer information. The term coding generally refers to either encoding or decoding) [Ye: para. 0047-0048]; (Again, summer S7 combines information in the base layer and enhancement layer paths following upsampling of the base layer path via upsampler 59. Motion upsampler 61 may upsample the motion vectors associated with the base layer so that such motion vectors correspond to the spatial resolution of the enhancement layer video data) [Ye: para. 0064]) to obtain (i.e. obtain) [Ye: para. 0053] an extended motion parameter candidate set ((i.e. motion vectors) [Ye: para. 0004]; (i.e. motion compensated blocks) [Ye: para. 0065]; (i.e. Motion vectors may have half- or quarter-pixel precision, or even finer precision, allowing video encoder 50 to track motion with higher precision than integer pixel locations and obtain a better prediction block) [Ye: para. 0053]; (i.e. The block transform that is applied to the residual signal is encoded in the video bitstream as a macroblock-level syntax element. In the context of SVC, the block transform type applied to the base layer coding block is known to both the encoder and the decoder when residual upsampling is carried out. For the enhancement layer, the decoder may know the block transform type used to code the enhancement layer residual)[Ye: para. 0087]; (i.e. In particular, the upsampled data is used as reference data in the coding of enhancement layer video data relative to the base layer. That is to say, the base layer video data is upsampled to the spatial resolution of the enhancement layer video data, and the resulting upsampled data is used to code the enhancement layer video data) [Ye: para. 0022]; (i.e. If two base layer pixels involved belong to two base layer coding blocks, one of which is intra coded and the other inter coded, then nearest neighbor copying is used) [Ye: para. 0112] –  Note: Ye discloses multiple parameters of the motion parameter candidate set, such as motion vectors, motion compensated blocks, block transform type, upsampled data, and nearest neighbor block), each of the set of enhancement layer motion parameter candidates and the one or more base layer motion parameters ((i.e. when coding an enhancement layer macroblock, the corresponding macroblock mode, motion information, and residual signals from the base or previous layer may be used. In particular, certain residual blocks in the base or previous layer may be correlated to the corresponding enhancement layer residual blocks) [Ye: para. 0066]; (Again, summer S7 combines information in the base layer and enhancement layer paths following upsampling of the base layer path via upsampler 59. Motion upsampler 61 may upsample the motion vectors associated with the base layer so that such motion vectors correspond to the spatial resolution of the enhancement layer video data) [Ye: para. 0064]) or a scaled version thereof in the extended motion parameter candidate set (i.e. if the base layer and the enhancement layer each define 4 by 4 pixel video blocks, upsampling of the base layer to define more pixels according to the spatial resolution of the enhancement layer results in the block boundaries of the base layer being different than those of the up sampled data. This observation can be exploited such that decisions regarding interpolation or nearest neighbor techniques may be based on whether the up sampled values correspond to edge pixel locations of the enhancement layer (i.e., block boundaries in the enhancement layer) and whether such locations also correspond to locations between block boundaries of the base layer. Encoder 22 and decoder 28 may perform reciprocal methods that each performs the upsampling techniques described herein. Encoder 22 may use the upsampling to encode the enhancement layer information, and decoder 28 may use the same upsampling process to decode the enhancement layer information. The term coding generally refers to either encoding or decoding) [Ye: para. 0047-0048] is a separate element of the extended motion parameter candidate set ((i.e. motion vectors) [Ye: para. 0004]; (i.e. motion compensated blocks) [Ye: para. 0065]; (i.e. Motion vectors may have half- or quarter-pixel precision, or even finer precision, allowing video encoder 50 to track motion with higher precision than integer pixel locations and obtain a better prediction block) [Ye: para. 0053]; (i.e. The block transform that is applied to the residual signal is encoded in the video bitstream as a macroblock-level syntax element. In the context of SVC, the block transform type applied to the base layer coding block is known to both the encoder and the decoder when residual upsampling is carried out. For the enhancement layer, the decoder may know the block transform type used to code the enhancement layer residual)[Ye: para. 0087]; (i.e. In particular, the upsampled data is used as reference data in the coding of enhancement layer video data relative to the base layer. That is to say, the base layer video data is upsampled to the spatial resolution of the enhancement layer video data, and the resulting upsampled data is used to code the enhancement layer video data) [Ye: para. 0022]; (i.e. If two base layer pixels involved belong to two base layer coding blocks, one of which is intra coded and the other inter coded, then nearest neighbor copying is used) [Ye: para. 0112] –  Note: Ye discloses multiple parameters of the motion parameter candidate set, such as motion vectors, motion compensated blocks, block transform type, upsampled data, and nearest neighbor block. Each of them is a separated element of the motion parameter candidate set),
selecting (i.e. select) [Ye: para. 0062] one of the motion parameter candidates ((i.e. Motion compensation uses the motion vectors to identify prediction video blocks from a reference frame) [Ye: para. 0004]; (i.e. motion compensated blocks) [Ye: para. 0065]) of the extended motion parameter candidate set ((i.e. upsampler 59 may select between interpolation and nearest neighbor copying in the manner described herein. A motion up sampler 61 may also be used to up sample the motion vectors associated with the base layer) [Ye: para. 0062]; (i.e. Motion vectors may have half- or quarter-pixel precision, or even finer precision, allowing video encoder 50 to track motion with higher precision than integer pixel locations and obtain a better prediction block. When motion vectors with fractional pixel values are used, interpolation operations are carried out in motion compensation unit 37. Motion estimation unit 33 may identify the best motion vector for a video block using a rate-distortion model. Using the resulting motion vector, motion compensation unit 37 forms a prediction video block by motion compensation) [Ye: para. 0053]) based on an index syntax element corresponding to the current block ((i.e. motion vectors) [Ye: para. 0004]; (i.e. a macroblock level syntax element) [Ye: para. 0067]) signaled in the data stream (i.e. signal is encoded in the video bitstream as a macroblock-level syntax element) [Ye: para. 0087], the index syntax element (i.e. a macroblock level syntax element) [Ye: para. 0067] specifically indicating the one of the motion parameter candidates ((i.e. Motion compensation uses the motion vectors to identify prediction video blocks from a reference frame) [Ye: para. 0004]; (i.e. motion compensated blocks) [Ye: para. 0065]) of the extended motion parameter candidate set ((i.e. upsampler 59 may select between interpolation and nearest neighbor copying in the manner described herein. A motion up sampler 61 may also be used to up sample the motion vectors associated with the base layer) [Ye: para. 0062]; (i.e. Motion vectors may have half- or quarter-pixel precision, or even finer precision, allowing video encoder 50 to track motion with higher precision than integer pixel locations and obtain a better prediction block. When motion vectors with fractional pixel values are used, interpolation operations are carried out in motion compensation unit 37. Motion estimation unit 33 may identify the best motion vector for a video block using a rate-distortion model. Using the resulting motion vector, motion compensation unit 37 forms a prediction video block by motion compensation) [Ye: para. 0053]) to be selected for the current block ((i.e. a video encoder performs motion estimation to track the movement of matching video blocks between two or more adjacent frames. Motion vectors indicate the displacement of video blocks relative to corresponding prediction video blocks in one or more reference frames. Motion compensation uses the motion vectors to identify prediction video blocks from a reference frame. A residual video block is formed by subtracting the prediction video block from the original video block to be coded. The residual video block can be sent to a video decoder along with the motion vector, and the decoder can use this information to reconstruct the original video block or an approximation of the original video block) [Ye: para. 0004]; (i.e. upsampler 59 may select between interpolation and nearest neighbor copying in the manner described herein. A motion up sampler 61 may also be used to up sample the motion vectors associated with the base layer) [Ye: para. 0062]; (i.e. Motion vectors may have half- or quarter-pixel precision, or even finer precision, allowing video encoder 50 to track motion with higher precision than integer pixel locations and obtain a better prediction block. When motion vectors with fractional pixel values are used, interpolation operations are carried out in motion compensation unit 37. Motion estimation unit 33 may identify the best motion vector for a video block using a rate-distortion model. Using the resulting motion vector, motion compensation unit 37 forms a prediction video block by motion compensation) [Ye: para. 0053]; (i.e. In inter-layer prediction, enhancement layer video blocks may be coded using predictive techniques that are similar to motion estimation and motion compensation. In particular, enhancement layer video residual data blocks may be coded using reference blocks in the base layer. However, the base and enhancement layers have different spatial resolutions. Therefore, the base layer video data may be upsampled to the spatial resolution of the enhancement layer video data, e.g., to form reference blocks for generation of the enhancement layer residual data) [Ye: para. 0006]; (i.e. The block transform that is applied to the residual signal is encoded in the video bitstream as a macroblock-level syntax element. In the context of SVC, the block transform type applied to the base layer coding block is known to both the encoder and the decoder when residual upsampling is carried out. For the enhancement layer, the decoder may know the block transform type used to code the enhancement layer residual)[Ye: para. 0087]),
generating (i.e. forms a prediction video block by motion compensation) [Ye: para. 0053], by motion compensated prediction (i.e. by motion compensation)[Ye: para. 0054], a prediction of the current block of the enhancement layer signal (i.e. Motion compensation uses the motion vectors to identify prediction video blocks from a reference frame)[Ye: para. 0004] using the selected one of the motion parameter candidates (i.e. motion compensated blocks) [Ye: para. 0065] of the extended motion parameter candidate set (i.e. In inter-layer prediction, enhancement layer video blocks may be coded using predictive techniques that are similar to motion estimation and motion compensation. In particular, enhancement layer video residual data blocks may be coded using reference blocks in the base layer. However, the base and enhancement layers have different spatial resolutions. Therefore, the base layer video data may be upsampled to the spatial resolution of the enhancement layer video data, e.g., to form reference blocks for generation of the enhancement layer residual data) [Ye: para. 0006]; (i.e. Motion vectors may have half- or quarter-pixel precision, or even finer precision, allowing video encoder 50 to track motion with higher precision than integer pixel locations and obtain a better prediction block. When motion vectors with fractional pixel values are used, interpolation operations are carried out in motion compensation unit 37. Motion estimation unit 33 may identify the best motion vector for a video block using a rate-distortion model. Using the resulting motion vector, motion compensation unit 37 forms a prediction video block by motion compensation) [Ye: para. 0053], and
obtaining (i.e. obtain) [Ye: para. 0053] a residual signal (i.e. residual signal) [Ye: para. 0076] for the current block  based on a difference of the current block and the prediction of the current block ((i.e. A residual video block is formed by subtracting the prediction video block from the original video block to be coded. The residual video block can be sent to a video decoder along with the motion vector, and the decoder can use this information to reconstruct the original video block or an approximation of the original video block) [Ye: para. 0004]; (i.e. when coding an enhancement layer macroblock, the corresponding macroblock mode, motion information, and residual signals from the base or previous layer may be used. In particular, certain residual blocks in the base or previous layer may be correlated to the corresponding enhancement layer residual blocks. For these blocks, applying residual prediction may reduce the enhancement layer residual energy and improve coding performance.)[Ye: para. 0066; Fig. 2]); and 
an entropy encoder (i.e. entropy coding unit 46)[Ye: para. 0051] configured to entropy encode (i.e. Entropy unit 46 codes)[Ye: para. 0058] the residual signal (i.e. residual signal) [Ye: para. 0076] and the index syntax element (i.e. syntax element) [Ye: para. 0067]  to generate the data stream including encoded data of the video ((i.e. Entropy unit 46 codes the quantized transform coefficients according to an entropy coding technique, such as variable length coding, binary arithmetic coding (CABAC), Huffman coding, run-length coding, coded block pattern ( CBP) coding, or the like, in order to further reduce the bit rate of transmitted information. Entropy unit 46 may select a VLC table to promote coding efficiency. Following the entropy coding, the encoded video may be transmitted to another device. In addition, inverse quantization unit 42 and inverse transform unit 44 apply inverse quantization and inverse transformation, respectively, to reconstruct the residual block. Summer 49B adds back the upsampled data from upsampler 45 (which represents an upsampled version of the base layer residual block), and summer 51 adds the final reconstructed residual block to the motion compensated prediction block produced by motion compensation unit 37 to produce a reconstructed video block for storage in reference frame store 35. De-block filter 32 can perform deblock filtering prior to storing the reference frame. De-block filtering may be optional in some examples)[Ye: para. 0058]; (i.e. The block transform that is applied to the residual signal is encoded in the video bitstream as a macroblock-level syntax element. In the context of SVC, the block transform type applied to the base layer coding block is known to both the encoder and the decoder when residual upsampling is carried out. For the enhancement layer, the decoder may know the block transform type used to code the enhancement layer residual.)[Ye: para. 0087]). 
Ye does not explicitly disclose the following claim limitations (Emphasis added).
A non-transitory computer-readable medium for storing data associated with a video, comprising:  159 4837-5341-3306.v1a data stream stored in the non-transitory computer-readable medium, the data stream comprising encoded information associated with an array of information samples representing a spatially sampled portion of the video, the encoded information including a residual signal and a syntax element, wherein the data stream is obtained based on a plurality of operations including: encoding an enhancement layer signal of a video based on block-wise predictive coding that includes: gathering, for a current block of a frame of the enhancement layer signal, a set of enhancement layer motion parameter candidates from already reconstructed neighboring blocks of the frame, the reconstructed neighboring blocks neighboring the current block, gathering a set of one or more base layer motion parameters of a block of a base layer signal, the block of the base layer signal being collocated to the current block of the frame of the enhancement layer signal, enlarging the set of enhancement layer motion parameter candidates with one or more base layer motion parameters of the set of one or more base layer motion parameters or a scaled version thereof to obtain an extended motion parameter candidate set, such that the extended motion parameter candidate set includes both the set of enhancement layer motion parameter candidates and the one or more base layer motion parameters or a scaled version thereof, selecting one of the motion parameter candidates of the extended motion parameter candidate set based on an index syntax element corresponding to the current block to be signaled in a data stream, the index syntax element specifically indicating the one of the motion parameter candidates of the extended motion parameter candidate set to be selected for the current block, generating, by motion compensated prediction, a prediction of the current block of the enhancement layer signal using the selected one of the motion parameter candidates of the extended motion parameter candidate set, and obtaining a residual signal for the current block based on a difference of the current block and the prediction of the current block; and an entropy encoder configured to entropy encode the residual signal and the index syntax element to generate the data stream including encoded data of the video.   
However, in the same field of endeavor Hannuksela further discloses the claim limitations and the deficient claim limitations, as follows:
(Note: Please see more detail descriptions of the extended motion parameter candidate set seq_parameter_set_svc_extension( ) in paragraph 0049 of Hannuksela) [Hannuksela: para. 0049], such that the extended motion parameter candidate set  (Note: Please see more detail descriptions of the extended motion parameter candidate set seq_parameter_set_svc_extension( ) in paragraph 0049 of Hannuksela) [Hannuksela: para. 0049] (Note: Please see more detail descriptions of the extended motion parameter candidate set seq_parameter_set_svc_extension( ) in paragraph 0049 of Hannuksela) [Hannuksela: para. 0049] (Note: Please see more detail descriptions of the extended motion parameter candidate set seq_parameter_set_svc_extension( ) in paragraph 0049 of Hannuksela) [Hannuksela: para. 0049](Note: Please see more detail descriptions of the extended motion parameter candidate set seq_parameter_set_svc_extension( ) in paragraph 0049 of Hannuksela) [Hannuksela: para. 0049], 
It would have been obvious to one with ordinary skill in the art at the time of invention to modify the teachings of Ye with Hannuksela to program a processor to obtain the extended motion parameter candidate set.  
Therefore, the combination of Ye and Hannuksela will enable the system to code properly according to the scalability extension specified in the NT-T201 specification and improve the coding efficiency of the scalable video coding scheme [Hannuksela: para. 0049].
Ye and Hannuksela do not explicitly disclose the following claim limitations (Emphasis added).
selecting one of the motion parameter candidates of the extended motion parameter candidate set based on an index syntax element corresponding to the current block to be signaled in a data stream, the index syntax element specifically indicating the one of the motion parameter candidates of the extended motion parameter candidate set to be selected for the current block,
…
an entropy encoder configured to entropy encode the residual signal and the index syntax element to generate the data stream including encoded data of the video.
However, in the same field of endeavor Jeon further discloses the claim limitations and the deficient claim limitations, as follows:
((i.e. At this time, S0 and S1 are the symbols mb_type of the left adjacent block 340 and the above adjacent block 350 of the current block 330 as shown in FIG. 3B. More specifically, S0 = condTermFlag(A) and S1 = condTermFlag (B). Thus, information about whether a block A and a block B exist or are skipped and symbols mb_type are input as a context template to obtain a context index ctxidx, extracts a context having the obtained context index ctxidx from a context set, and determines a context.) [Jeon: col. 7, line 21-30; Fig. 3B]; (i.e. a symbol B_L0_16x16 of mb_type of the B slice indicates that a given macroblock is motion-compensated in 16x16 units by referring to an index L0 (List 0) and the symbol B_L0_l6x16 has a value of 1) [Jeon: col. 7, line 3-19])syntax element ((i.e. At this time, S0 and S1 are the symbols mb_type of the left adjacent block 340 and the above adjacent block 350 of the current block 330 as shown in FIG. 3B. More specifically, S0 = condTermFlag(A) and S1 = condTermFlag (B). Thus, information about whether a block A and a block B exist or are skipped and symbols mb_type are input as a context template to obtain a context index ctxidx, extracts a context having the obtained context index ctxidx from a context set, and determines a context.) [Jeon: col. 7, line 21-30; Fig. 3B]; (i.e. a symbol B_L0_16x16 of mb_type of the B slice indicates that a given macroblock is motion-compensated in 16x16 units by referring to an index L0 (List 0) and the symbol B_L0_l6x16 has a value of 1) [Jeon: col. 7, line 3-19]); (i.e. where ctxidx is an index indicating a determined context C, Offset is an initial value of an index indicating the start position of mb_type in a table in which contexts are defined, and condTermFlag(M) indicates the state of a block M) [Jeon: col. 7, line 10-13]) 
…
((i.e. At this time, S0 and S1 are the symbols mb_type of the left adjacent block 340 and the above adjacent block 350 of the current block 330 as shown in FIG. 3B. More specifically, S0 = condTermFlag(A) and S1 = condTermFlag (B). Thus, information about whether a block A and a block B exist or are skipped and symbols mb_type are input as a context template to obtain a context index ctxidx, extracts a context having the obtained context index ctxidx from a context set, and determines a context.) [Jeon: col. 7, line 21-30; Fig. 3B]; (i.e. a symbol B_L0_16x16 of mb_type of the B slice indicates that a given macroblock is motion-compensated in 16x16 units by referring to an index L0 (List 0) and the symbol B_L0_l6x16 has a value of 1) [Jeon: col. 7, line 3-19]); (i.e. where ctxidx is an index indicating a determined context C, Offset is an initial value of an index indicating the start position of mb_type in a table in which contexts are defined, and condTermFlag(M) indicates the state of a block M) [Jeon: col. 7, line 10-13]) 
It would have been obvious to one with ordinary skill in the art at the time of invention to modify the teachings of Ye and Hannuksela with Jeon to program a processor to apply a context template for transform coefficients.  
Therefore, the combination of Ye and Hannuksela with Jeon will improve the coding efficiency of the scalable video coding [Jeon: col. 2, line 64 – col. 3, line 5].

Regarding claim 20, Ye meets the claim limitations as set forth in claim 17.Ye further meets the claim limitations, as follows:
The non-transitory computer-readable medium according to claim 17 (i.e. a computer-readable medium) [Ye: para. 0012], wherein the base layer motion parameters are scaled (i.e. In general, this disclosure describes adaptive techniques for up sampling base layer video data to code enhancement layer video data for spatial scalability. For example, base layer video data (e.g., residual base layer video blocks) may be upsampled to a higher resolution, and the upsampled data may be used to code enhancement layer video data. As part of the upsampling process, the techniques of this disclosure identify conditions in which up sampling by interpolation may be preferred, and other situations in which upsampling by so-called "nearest neighbor" copying techniques may be preferred. Hence, to code enhancement layer data, interpolation and nearest neighbor copying techniques may be used in upsampling base layer data on an adaptive basis) [Ye: para. 0007] according to a spatial resolution ratio between the base layer signal and the enhancement layer signal to acquire the scaled version of the base layer motion parameters ((i.e. the base and enhancement layers have different spatial resolutions. Therefore, the base layer video data may be upsampled to the spatial resolution of the enhancement layer video data, e.g., to form reference blocks for generation of the enhancement layer residual data) [Ye: para. 0006]; (i.e. The upsampling decision based on block alignment between the base layer and the enhancement layer may be applied to any interpolation scheme. The 2: 1 and 5:3 spatial ratios, as well as the corresponding block alignments for these ratios, and the corresponding weights given in the interpolation equations, are provided above as examples, but are not meant to limit the scope of this disclosure. Furthermore, the disclosed scheme may be applied to residual up sampling in other video coding systems and/or standards where coding block size other than 4x4 and 8x8 may be used.) [Ye: para. 0095]). 

Claims 2-3, 10-11, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ye et al. (US Patent Publication 2008/0165848 A1), (“Ye”), in view of Hannuksela et al.  (US Patent Publication 2008/0095228 A1), (“Hannuksela”), in view of Jeon (US Patent Publication 7,262,721 A1), (“Jeon”), in view of Schwarz et al.  (US Patent Publication 2008/0002767 A1), (“Schwarz”).

Regarding claim 2, Ye and Hannuksela meet the claim limitations as set forth in claim 1.Ye further meets the claim limitations, as follows:
The scalable video decoder according to claim 1 (i.e. video decoder 28 may be configured to support scalable video coding (SVC) for spatial scalability) [Ye: para. 0034], wherein the entropy decoder is configured to (i.e. video decoder 28 may be configured to support scalable video coding (SVC) for spatial scalability) [Ye: para. 0034], in decoding a transform coefficient at a currently visited transform coefficient position (i.e. Following the decoding performed by entropy unit 52A, motion compensation unit 54 receives the motion vectors and one or more reconstructed reference frames from reference frame store 62. Inverse quantization unit 56A inverse quantizes, i.e., dequantizes, the quantized block coefficients and inverse transform unit 58A applies an inverse transform, e.g., an inverse DCT, to the coefficients to produce residual blocks) [Ye: para. 0065] in a  transform coefficient block of an enhancement layer residual signal (i.e. The block transform that is applied to the residual signal is encoded in the video bitstream as a macroblock-level syntax element. In the context of SVC, the block transform type applied to the base layer coding block is known to both the encoder and the decoder when residual upsampling is carried out. For the enhancement layer, the decoder may know the block transform type used to code the enhancement layer residual.)[Ye: para. 0087], determine a context model for decoding the transform coefficient (i.e. In the context of SVC, the block transform type applied to the base layer coding block is known to both the encoder and the decoder when residual upsampling is carried out. For the enhancement layer, the decoder may know the block transform type used to code the enhancement layer residual.)[Ye: para. 0087] using a template (i.e. Entropy unit 46 codes the quantized transform coefficients according to an entropy coding technique, such as variable length coding, binary arithmetic coding (CABAC).)[Ye: para. 0058], the template involving positions in one or more transform blocks in a base layer residual signal (i.e. Block transform unit 39 applies a transform, such as a discrete cosine transform (DCT), to the residual block, producing residual transform block coefficients. At this point, further compression is applied by subtracting base layer residual information from the enhancement layer residual information using adder 49A. Upsampler 45 receives base layer residual information (e.g., from a base layer encoder) and upsamples the base layer residual information to generate up sampled information. This up sampled information is then subtracted (via adder 49A) from the enhancement layer residual information being coded) [Ye: para. 0054] which correspond to the currently visited transform coefficient position in terms of location and spectral frequency (i.e. The base layer video data may be upsampled to the spatial resolution of corresponding enhancement layer video blocks, and the upsampled data can be used as references in the coding of the enhancement layer video data) [Ye: para. 0046].
Ye and Hannuksela do not explicitly disclose the following claim limitations (Emphasis added).
The scalable video decoder according to claim 1, wherein the entropy decoder is configured to, in decoding a transform coefficient at a currently visited transform coefficient position in a transform coefficient block of an enhancement layer residual signal, determine a context model for decoding the transform coefficient using a template, the template involving positions in one or more transform blocks in a base layer residual signal which correspond to the currently visited transform coefficient position in terms of location and spectral frequency.
However, in the same field of endeavor Jeon further discloses the claim limitations and the deficient claim limitations, as follows:
((i.e. a context models) [Jeon: col. 1, line 23]; (i.e. a probability model of the probability estimating unit 230 corresponding to encoded 0 or 1) [Jeon: col. 6, line 29-31])(i.e. a context template) [Jeon: col. 6, line 36], the template involving positions in one or more transform blocks in a base layer residual signal ((i.e. a context template to obtain a context index ctxidx, extracts a context having the obtained context index ctxidx from a context set, and determines a context) [Jeon: col. 7, line 28-30]; (i.e. where ctxidx is an index indicating a determined context C, Offset is an initial value of an index indicating the start position of mb_type in a table in which contexts are defined, and condTermFlag(M) indicates the state of a block M) [Jeon: col. 7, line 10-13]) 
It would have been obvious to one with ordinary skill in the art at the time of invention to modify the teachings of Ye and Hannuksela with Jeon to program a processor to apply a context template for transform coefficients.  
Therefore, the combination of Ye and Hannuksela with Jeon will improve the coding efficiency of the scalable video coding [Jeon: col. 2, line 64 – col. 3, line 5].
Ye, Hannuksela, and Jeon do not explicitly disclose the following claim limitations (Emphasis added).
the template involving positions in one or more transform blocks in a base layer residual signal which correspond to the currently visited transform coefficient position in terms of location and spectral frequency.
However, in the same field of endeavor Schwarz further discloses the claim limitations and the deficient claim limitations, as follows:
(i.e. a transformation, such as a DCT or some other spectral decomposition, is performed on the residual samples in order to obtain a transformation coefficient matrix for representing the residual information contained in 228a,b) [Schwarz: para. 0044].
It would have been obvious to one with ordinary skill in the art at the time of invention to modify the teachings of Ye, Hannuksela, and Jeon with Schwarz to program a processor to analyze transform coefficients based on the locations and the spectral frequency.  
Therefore, the combination of Ye, Hannuksela, and Jeon with Schwarz will exploit the redundancy among transform coefficients in the frequency domain to improve the video coding efficiency [Schwarz: para. 0009, 0020-0021].

Regarding claim 3, Ye and Hannuksela meet the claim limitations as set forth in claim 1.Ye further meets the claim limitations, as follows:
The scalable video decoder according to claim 1 (i.e. video decoder 28 may be configured to support scalable video coding (SVC) for spatial scalability) [Ye: para. 0034], wherein the entropy decoder is configured to (i.e. video decoder 28 may be configured to support scalable video coding (SVC) for spatial scalability) [Ye: para. 0034], in decoding a transform coefficient at a currently visited transform coefficient position (i.e. Following the decoding performed by entropy unit 52A, motion compensation unit 54 receives the motion vectors and one or more reconstructed reference frames from reference frame store 62. Inverse quantization unit 56A inverse quantizes, i.e., dequantizes, the quantized block coefficients and inverse transform unit 58A applies an inverse transform, e.g., an inverse DCT, to the coefficients to produce residual blocks) [Ye: para. 0065] in a transform coefficient block of an enhancement layer residual signal (i.e. The block transform that is applied to the residual signal is encoded in the video bitstream as a macroblock-level syntax element. In the context of SVC, the block transform type applied to the base layer coding block is known to both the encoder and the decoder when residual upsampling is carried out. For the enhancement layer, the decoder may know the block transform type used to code the enhancement layer residual.)[Ye: para. 0087], determine a context model for decoding the transform coefficient using a gradient (i.e. Entropy unit 46 codes the quantized transform coefficients according to an entropy coding technique, such as variable length coding, binary arithmetic coding (CABAC).)[Ye: para. 0058] or an information on a spectral decomposition of a base layer residual signal (i.e. Block transform unit 39 applies a transform, such as a discrete cosine transform (DCT), to the residual block, producing residual transform block coefficients. At this point, further compression is applied by subtracting base layer residual information from the enhancement layer residual information using adder 49A. Upsampler 45 receives base layer residual information (e.g., from a base layer encoder) and upsamples the base layer residual information to generate up sampled information. This up sampled information is then subtracted (via adder 49A) from the enhancement layer residual information being coded) [Ye: para. 0054].
Ye and Hannuksela do not explicitly disclose the following claim limitations (Emphasis added).
The scalable video decoder according to claim 1, wherein the entropy decoder is configured to, in decoding a transform coefficient at a currently visited transform coefficient position in a transform coefficient block of an enhancement layer residual signal, determine a context model for decoding the transform coefficient using a gradient or an information on a spectral decomposition of a base layer residual signal.
However, in the same field of endeavor Schwarz and Jeon further disclose the claim limitations and the deficient claim limitations, as follows:
((i.e. a context models) [Jeon: col. 1, line 23]; (i.e. a probability model of the probability estimating unit 230 corresponding to encoded 0 or 1) [Jeon: col. 6, line 29-31]) (i.e. a transformation, such as a DCT or some other spectral decomposition, is performed on the residual samples in order to obtain a transformation coefficient matrix for representing the residual information contained in 228a,b.) [Schwarz: para. 0044].
It would have been obvious to one with ordinary skill in the art at the time of invention to modify the teachings of Ye and Wang with Jeon to program a processor to apply a context template for transform coefficients.  
Therefore, the combination of Ye and Hannuksela with Jeon will improve the coding efficiency of the scalable video coding [Jeon: col. 2, line 64 – col. 3, line 5].
Ye, Hannuksela, and Jeon however do not explicitly disclose the following claim limitations (Emphasis added).
determine a context model for decoding the transform coefficient using a gradient or an information on a spectral decomposition of a base layer residual signal.
However, in the same field of endeavor Schwarz further discloses the claim limitations and the deficient claim limitations, as follows:
(i.e. a transformation, such as a DCT or some other spectral decomposition, is performed on the residual samples in order to obtain a transformation coefficient matrix for representing the residual information contained in 228a,b.) [Schwarz: para. 0044].
It would have been obvious to one with ordinary skill in the art at the time of invention to modify the teachings of Ye, Hannuksela, and Jeon with Schwarz to program a processor to analyze transform coefficients based on the locations and the spectral frequency.  
Therefore, the combination of Ye, Hannuksela, and Jeon with Schwarz will exploit the redundancy among transform coefficients in the frequency domain to improve the video coding efficiency [Schwarz: para. 0009, 0020-0021].

Regarding claim 10, Ye and Hannuksela meet the claim limitations as set forth in claim 9.Ye further meets the claim limitations, as follows:
The scalable video encoder according to claim 9 (i.e. video encoder 22 , wherein the entropy encoder is configured to (i.e. video encoder 22 , in encoding (i.e. perform encoding of a base layer and the enhancement layer) [Ye: para. 0035] a transform coefficient at a currently visited transform coefficient position (i.e. Following the decoding performed by entropy unit 52A, motion compensation unit 54 receives the motion vectors and one or more reconstructed reference frames from reference frame store 62. Inverse quantization unit 56A inverse quantizes, i.e., dequantizes, the quantized block coefficients and inverse transform unit 58A applies an inverse transform, e.g., an inverse DCT, to the coefficients to produce residual blocks) [Ye: para. 0065] in a  transform coefficient block (i.e. a macroblock level syntax element) [Ye: para. 0067] of an enhancement layer residual signal (i.e. The block transform that is applied to the residual signal is encoded in the video bitstream as a macroblock-level syntax element. In the context of SVC, the block transform type applied to the base layer coding block is known to both the encoder and the decoder when residual upsampling is carried out. For the enhancement layer, the decoder may know the block transform type used to code the enhancement layer residual.)[Ye: para. 0087], determine a context model for encoding the transform coefficient using a template (i.e. Entropy unit 46 codes the quantized transform coefficients according to an entropy coding technique, such as variable length coding, binary arithmetic coding (CABAC).)[Ye: para. 0058], the template involving positions in one or more transform blocks in a base layer residual signal (i.e. Block transform unit 39 applies a transform, such as a discrete cosine transform (DCT), to the residual block, producing residual transform block coefficients. At this point, further compression is applied by subtracting base layer residual information from the enhancement layer residual information using adder 49A. Upsampler 45 receives base layer residual information (e.g., from a base layer encoder) and upsamples the base layer residual information to generate up sampled information. This up sampled information is then subtracted (via adder 49A) from the enhancement layer residual information being coded) [Ye: para. 0054] which correspond to the currently visited transform coefficient position in terms of location and spectral frequency (i.e. The base layer video data may be upsampled to the spatial resolution of corresponding enhancement layer video blocks, and the upsampled data can be used as references in the coding of the enhancement layer video data) [Ye: para. 0046].
Ye and Hannuksela do not explicitly disclose the following claim limitations (Emphasis added).
The scalable video encoder according to claim 9, wherein the entropy encoder is configured to, in encoding a transform coefficient at a currently visited transform coefficient position in a transform coefficient block of an enhancement layer residual signal, determine a context model for encoding the transform coefficient using a template, the template involving positions in one or more transform blocks in a base layer residual signal which correspond to the currently visited transform coefficient position in terms of location and spectral frequency.
However, in the same field of endeavor Jeon further discloses the claim limitations and the deficient claim limitations, as follows:
((i.e. a context models) [Jeon: col. 1, line 23]; (i.e. a probability model of the probability estimating unit 230 corresponding to encoded 0 or 1) [Jeon: col. 6, line 29-31])(i.e. a context template) [Jeon: col. 6, line 36], the template involving positions in one or more transform blocks in a base layer residual signal ((i.e. a context template to obtain a context index ctxidx, extracts a context having the obtained context index ctxidx from a context set, and determines a context) [Jeon: col. 7, line 28-30]; (i.e. where ctxidx is an index indicating a determined context C, Offset is an initial value of an index indicating the start position of mb_type in a table in which contexts are defined, and condTermFlag(M) indicates the state of a block M) [Jeon: col. 7, line 10-13]) 
It would have been obvious to one with ordinary skill in the art at the time of invention to modify the teachings of Ye and Hannuksela with Jeon to program a processor to apply a context template for transform coefficients.  
Therefore, the combination of Ye and Hannuksela with Jeon will improve the coding efficiency of the scalable video coding [Jeon: col. 2, line 64 – col. 3, line 5].
Ye, Hannuksela, and Jeon do not explicitly disclose the following claim limitations (Emphasis added).
the template involving positions in one or more transform blocks in a base layer residual signal which correspond to the currently visited transform coefficient position in terms of location and spectral frequency.
However, in the same field of endeavor Schwarz further discloses the claim limitations and the deficient claim limitations, as follows:
(i.e. a transformation, such as a DCT or some other spectral decomposition, is performed on the residual samples in order to obtain a transformation coefficient matrix for representing the residual information contained in 228a,b) [Schwarz: para. 0044].
It would have been obvious to one with ordinary skill in the art at the time of invention to modify the teachings of Ye, Hannuksela, and Jeon with Schwarz to program a processor to analyze transform coefficients based on the locations and the spectral frequency.  
Therefore, the combination of Ye, Hannuksela, and Jeon with Schwarz will exploit the redundancy among transform coefficients in the frequency domain to improve the video coding efficiency [Schwarz: para. 0009, 0020-0021].

Regarding claim 11, Ye and Hannuksela meet the claim limitations as set forth in claim 9.Ye further meets the claim limitations, as follows:
The scalable video encoder according to claim 9 (i.e. video encoder 22 ,  wherein the entropy encoder is configured to (i.e. video encoder 22 , in encoding (i.e. perform encoding of a base layer and the enhancement layer) [Ye: para. 0035] a transform coefficient at a currently visited transform coefficient position (i.e. Following the decoding performed by entropy unit 52A, motion compensation unit 54 receives the motion vectors and one or more reconstructed reference frames from reference frame store 62. Inverse quantization unit 56A inverse quantizes, i.e., dequantizes, the quantized block coefficients and inverse transform unit 58A applies an inverse transform, e.g., an inverse DCT, to the coefficients to produce residual blocks) [Ye: para. 0065] in a transform coefficient block (i.e. a macroblock level syntax element) [Ye: para. 0067]  of an enhancement layer residual signal (i.e. The block transform that is applied to the residual signal is encoded in the video bitstream as a macroblock-level syntax element. In the context of SVC, the block transform type applied to the base layer coding block is known to both the encoder and the decoder when residual upsampling is carried out. For the enhancement layer, the decoder may know the block transform type used to code the enhancement layer residual.)[Ye: para. 0087], determine a context model for decoding the transform coefficient using a gradient (i.e. Entropy unit 46 codes the quantized transform coefficients according to an entropy coding technique, such as variable length coding, binary arithmetic coding (CABAC).)[Ye: para. 0058] or an information on a spectral decomposition of a base layer residual signal (i.e. Block transform unit 39 applies a transform, such as a discrete cosine transform (DCT), to the residual block, producing residual transform block coefficients. At this point, further compression is applied by subtracting base layer residual information from the enhancement layer residual information using adder 49A. Upsampler 45 receives base layer residual information (e.g., from a base layer encoder) and upsamples the base layer residual information to generate up sampled information. This up sampled information is then subtracted (via adder 49A) from the enhancement layer residual information being coded) [Ye: para. 0054].
Ye and Hannuksela do not explicitly disclose the following claim limitations (Emphasis added).
The scalable video encoder according to claim 9, wherein the entropy encoder is configured to, in encoding a transform coefficient at a currently visited transform coefficient position in a transform coefficient block of an enhancement layer residual signal, determine a context model for encoding the transform coefficient using a gradient or an information on a spectral decomposition of a base layer residual signal.
However, in the same field of endeavor Schwarz and Jeon further disclose the claim limitations and the deficient claim limitations, as follows:
((i.e. a context models) [Jeon: col. 1, line 23]; (i.e. a probability model of the probability estimating unit 230 corresponding to encoded 0 or 1) [Jeon: col. 6, line 29-31]) (i.e. a transformation, such as a DCT or some other spectral decomposition, is performed on the residual samples in order to obtain a transformation coefficient matrix for representing the residual information contained in 228a,b.) [Schwarz: para. 0044].
It would have been obvious to one with ordinary skill in the art at the time of invention to modify the teachings of Ye and Wang with Jeon to program a processor to apply a context template for transform coefficients.  
Therefore, the combination of Ye and Hannuksela with Jeon will improve the coding efficiency of the scalable video coding [Jeon: col. 2, line 64 – col. 3, line 5].
Ye, Hannuksela, and Jeon however do not explicitly disclose the following claim limitations (Emphasis added).
determine a context model for decoding the transform coefficient using a gradient or an information on a spectral decomposition of a base layer residual signal.
However, in the same field of endeavor Schwarz further discloses the claim limitations and the deficient claim limitations, as follows:
(i.e. a transformation, such as a DCT or some other spectral decomposition, is performed on the residual samples in order to obtain a transformation coefficient matrix for representing the residual information contained in 228a,b.) [Schwarz: para. 0044].
It would have been obvious to one with ordinary skill in the art at the time of invention to modify the teachings of Ye, Hannuksela, and Jeon with Schwarz to program a processor to analyze transform coefficients based on the locations and the spectral frequency.  
Therefore, the combination of Ye, Hannuksela, and Jeon with Schwarz will exploit the redundancy among transform coefficients in the frequency domain to improve the video coding efficiency [Schwarz: para. 0009, 0020-0021].

Regarding claim 18, Ye and Hannuksela meet the claim limitations as set forth in claim 17.Ye further meets the claim limitations, as follows:
The non-transitory computer-readable medium according to claim 17 (i.e. a computer-readable medium) [Ye: para. 0012], wherein the entropy encoder is configured to (i.e. video encoder 22 , in encoding (i.e. perform encoding of a base layer and the enhancement layer) [Ye: para. 0035] a transform coefficient at a currently visited transform coefficient position (i.e. Following the decoding performed by entropy unit 52A, motion compensation unit 54 receives the motion vectors and one or more reconstructed reference frames from reference frame store 62. Inverse quantization unit 56A inverse quantizes, i.e., dequantizes, the quantized block coefficients and inverse transform unit 58A applies an inverse transform, e.g., an inverse DCT, to the coefficients to produce residual blocks) [Ye: para. 0065] in a  transform coefficient block (i.e. a macroblock level syntax element) [Ye: para. 0067] of an enhancement layer residual signal (i.e. The block transform that is applied to the residual signal is encoded in the video bitstream as a macroblock-level syntax element. In the context of SVC, the block transform type applied to the base layer coding block is known to both the encoder and the decoder when residual upsampling is carried out. For the enhancement layer, the decoder may know the block transform type used to code the enhancement layer residual.)[Ye: para. 0087], determine a context model for encoding the transform coefficient using a template (i.e. Entropy unit 46 codes the quantized transform coefficients according to an entropy coding technique, such as variable length coding, binary arithmetic coding (CABAC).)[Ye: para. 0058], the template involving positions in one or more transform blocks in a base layer residual signal (i.e. Block transform unit 39 applies a transform, such as a discrete cosine transform (DCT), to the residual block, producing residual transform block coefficients. At this point, further compression is applied by subtracting base layer residual information from the enhancement layer residual information using adder 49A. Upsampler 45 receives base layer residual information (e.g., from a base layer encoder) and upsamples the base layer residual information to generate up sampled information. This up sampled information is then subtracted (via adder 49A) from the enhancement layer residual information being coded) [Ye: para. 0054] which correspond to the currently visited transform coefficient position in terms of location and spectral frequency (i.e. The base layer video data may be upsampled to the spatial resolution of corresponding enhancement layer video blocks, and the upsampled data can be used as references in the coding of the enhancement layer video data) [Ye: para. 0046].
Ye and Hannuksela do not explicitly disclose the following claim limitations (Emphasis added).
The non-transitory computer-readable medium according to claim 17, wherein the entropy encoder is configured to, in encoding a transform coefficient at a currently visited transform coefficient position in a transform coefficient block of an enhancement layer residual signal, determine a context model for encoding the transform coefficient using a template, the template involving positions in one or more transform blocks in a base layer residual signal which correspond to the currently visited transform coefficient position in terms of location and spectral frequency.
However, in the same field of endeavor Jeon further discloses the claim limitations and the deficient claim limitations, as follows:
((i.e. a context models) [Jeon: col. 1, line 23]; (i.e. a probability model of the probability estimating unit 230 corresponding to encoded 0 or 1) [Jeon: col. 6, line 29-31])(i.e. a context template) [Jeon: col. 6, line 36], the template involving positions in one or more transform blocks in a base layer residual signal ((i.e. a context template to obtain a context index ctxidx, extracts a context having the obtained context index ctxidx from a context set, and determines a context) [Jeon: col. 7, line 28-30]; (i.e. where ctxidx is an index indicating a determined context C, Offset is an initial value of an index indicating the start position of mb_type in a table in which contexts are defined, and condTermFlag(M) indicates the state of a block M) [Jeon: col. 7, line 10-13]) 
It would have been obvious to one with ordinary skill in the art at the time of invention to modify the teachings of Ye and Hannuksela with Jeon to program a processor to apply a context template for transform coefficients.  
Therefore, the combination of Ye and Hannuksela with Jeon will improve the coding efficiency of the scalable video coding [Jeon: col. 2, line 64 – col. 3, line 5].
Ye, Hannuksela, and Jeon do not explicitly disclose the following claim limitations (Emphasis added).
the template involving positions in one or more transform blocks in a base layer residual signal which correspond to the currently visited transform coefficient position in terms of location and spectral frequency.
However, in the same field of endeavor Schwarz further discloses the claim limitations and the deficient claim limitations, as follows:
(i.e. a transformation, such as a DCT or some other spectral decomposition, is performed on the residual samples in order to obtain a transformation coefficient matrix for representing the residual information contained in 228a,b) [Schwarz: para. 0044].
It would have been obvious to one with ordinary skill in the art at the time of invention to modify the teachings of Ye, Hannuksela, and Jeon with Schwarz to program a processor to analyze transform coefficients based on the locations and the spectral frequency.  
Therefore, the combination of Ye, Hannuksela, and Jeon with Schwarz will exploit the redundancy among transform coefficients in the frequency domain to improve the video coding efficiency [Schwarz: para. 0009, 0020-0021].

Regarding claim 19, Ye and Hannuksela meet the claim limitations as set forth in claim 17.Ye further meets the claim limitations, as follows:
The non-transitory computer-readable medium according to claim 17 (i.e. a computer-readable medium) [Ye: para. 0012], wherein the entropy encoder is configured to (i.e. video encoder 22 , in encoding (i.e. perform encoding of a base layer and the enhancement layer) [Ye: para. 0035] a transform coefficient at a currently visited transform coefficient position (i.e. Following the decoding performed by entropy unit 52A, motion compensation unit 54 receives the motion vectors and one or more reconstructed reference frames from reference frame store 62. Inverse quantization unit 56A inverse quantizes, i.e., dequantizes, the quantized block coefficients and inverse transform unit 58A applies an inverse transform, e.g., an inverse DCT, to the coefficients to produce residual blocks) [Ye: para. 0065] in a transform coefficient block (i.e. a macroblock level syntax element) [Ye: para. 0067]  of an enhancement layer residual signal (i.e. The block transform that is applied to the residual signal is encoded in the video bitstream as a macroblock-level syntax element. In the context of SVC, the block transform type applied to the base layer coding block is known to both the encoder and the decoder when residual upsampling is carried out. For the enhancement layer, the decoder may know the block transform type used to code the enhancement layer residual.)[Ye: para. 0087], determine a context model for decoding the transform coefficient using a gradient (i.e. Entropy unit 46 codes the quantized transform coefficients according to an entropy coding technique, such as variable length coding, binary arithmetic coding (CABAC).)[Ye: para. 0058] or an information on a spectral decomposition of a base layer residual signal (i.e. Block transform unit 39 applies a transform, such as a discrete cosine transform (DCT), to the residual block, producing residual transform block coefficients. At this point, further compression is applied by subtracting base layer residual information from the enhancement layer residual information using adder 49A. Upsampler 45 receives base layer residual information (e.g., from a base layer encoder) and upsamples the base layer residual information to generate up sampled information. This up sampled information is then subtracted (via adder 49A) from the enhancement layer residual information being coded) [Ye: para. 0054].
Ye and Hannuksela do not explicitly disclose the following claim limitations (Emphasis added).
The non-transitory computer-readable medium according to claim 17, wherein the entropy encoder is configured to, in encoding a transform coefficient at a currently visited transform coefficient position in a transform coefficient block of an enhancement layer residual signal, determine a context model for encoding the transform coefficient using a gradient or an information on a spectral decomposition of a base layer residual signal.
However, in the same field of endeavor Schwarz and Jeon further disclose the claim limitations and the deficient claim limitations, as follows:
((i.e. a context models) [Jeon: col. 1, line 23]; (i.e. a probability model of the probability estimating unit 230 corresponding to encoded 0 or 1) [Jeon: col. 6, line 29-31]) (i.e. a transformation, such as a DCT or some other spectral decomposition, is performed on the residual samples in order to obtain a transformation coefficient matrix for representing the residual information contained in 228a,b.) [Schwarz: para. 0044].
It would have been obvious to one with ordinary skill in the art at the time of invention to modify the teachings of Ye and Wang with Jeon to program a processor to apply a context template for transform coefficients.  
Therefore, the combination of Ye and Hannuksela with Jeon will improve the coding efficiency of the scalable video coding [Jeon: col. 2, line 64 – col. 3, line 5].
Ye, Hannuksela, and Jeon however do not explicitly disclose the following claim limitations (Emphasis added).
determine a context model for decoding the transform coefficient using a gradient or an information on a spectral decomposition of a base layer residual signal.
However, in the same field of endeavor Schwarz further discloses the claim limitations and the deficient claim limitations, as follows:
(i.e. a transformation, such as a DCT or some other spectral decomposition, is performed on the residual samples in order to obtain a transformation coefficient matrix for representing the residual information contained in 228a,b.) [Schwarz: para. 0044].
It would have been obvious to one with ordinary skill in the art at the time of invention to modify the teachings of Ye, Hannuksela, and Jeon with Schwarz to program a processor to analyze transform coefficients based on the locations and the spectral frequency.  
Therefore, the combination of Ye, Hannuksela, and Jeon with Schwarz will exploit the redundancy among transform coefficients in the frequency domain to improve the video coding efficiency [Schwarz: para. 0009, 0020-0021].

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ye et al. (US Patent Publication 2008/0165848 A1), (“Ye”), in view of Hannuksela et al.  (US Patent Publication 2008/0095228 A1), (“Hannuksela”), in view of Jeon (US Patent Publication 7,262,721 A1), (“Jeon”), further in view of Okada et al. (US Patent Publication 2007/0025444 A1), (“Okada”).

Regarding claim 7, Ye, Hannuksela and Jeon meet the claim limitations as set forth in claim 1.Ye and Hannuksela further meet the claim limitations as follows:
The scalable video decoder according to claim 1 (i.e. video decoder 28 may be configured to support scalable video coding (SVC) for spatial scalability) [Ye: para. 0034], the extended motion parameter candidate set (Note: Please see more detail descriptions of the extended motion parameter candidate set seq_parameter_set_svc_extension( ) in paragraph 0049 of Hannuksela) [Hannuksela: para. 0049] is ordered depending on the base layer motion parameters (i.e. In inter-layer prediction, enhancement layer video blocks may be coded using predictive techniques that are similar to motion estimation and motion compensation. In particular, enhancement layer video residual data blocks may be coded using reference blocks in the base layer) [Ye: para. 0006]; (Again, summer S7 combines information in the base layer and enhancement layer paths following upsampling of the base layer path via upsampler 59. Motion upsampler 61 may upsample the motion vectors associated with the base layer so that such motion vectors correspond to the spatial resolution of the enhancement layer video data) [Ye: para. 0064]).
Ye, Hannuksela and Jeon do not explicitly disclose the following claim limitations (Emphasis added).
The scalable video decoder according to claim 1, the extended motion parameter candidate set is ordered depending on the base layer motion parameters.
However, in the same field of endeavor Okada further discloses the claim limitations and the deficient claim limitations, as follows:
the extended motion parameter candidate set is ordered depending on the base layer motion parameters (i.e. The index may be assigned to each global motion vector with the global motion vectors obtained in the second picture or the region defined in the second picture being sorted in order of how frequently each global motion vector has been used in the first picture or the region defined the first picture.) [Okada: para. 0356].
It would have been obvious to one with ordinary skill in the art at the time of invention to modify the teachings of Ye, Hannuksela and Jeon with Okada to program a processor to ordering the motion parameters of the enhancement layer based on the information from the base layer.  
Therefore, the combination of Ye, Hannuksela and Jeon with Okada will improve the coding efficiency of the scalable video coding.

Regarding claim 15, Ye, Hannuksela and Jeon meet the claim limitations as set forth in claim 9.Ye and Hannuksela further meet the claim limitations as follows:
The scalable video encoder according to claim 9 (i.e. video encoder 22 , the extended motion parameter candidate set (Note: Please see more detail descriptions of the extended motion parameter candidate set seq_parameter_set_svc_extension( ) in paragraph 0049 of Hannuksela) [Hannuksela: para. 0049] is ordered depending on the base layer motion parameters (i.e. In inter-layer prediction, enhancement layer video blocks may be coded using predictive techniques that are similar to motion estimation and motion compensation. In particular, enhancement layer video residual data blocks may be coded using reference blocks in the base layer) [Ye: para. 0006]; (Again, summer S7 combines information in the base layer and enhancement layer paths following upsampling of the base layer path via upsampler 59. Motion upsampler 61 may upsample the motion vectors associated with the base layer so that such motion vectors correspond to the spatial resolution of the enhancement layer video data) [Ye: para. 0064]).
Ye, Hannuksela and Jeon do not explicitly disclose the following claim limitations (Emphasis added).
The scalable video encoder according to claim 9, the extended motion parameter candidate set is ordered depending on the base layer motion parameters.
However, in the same field of endeavor Okada further discloses the claim limitations and the deficient claim limitations, as follows:
the extended motion parameter candidate set is ordered depending on the base layer motion parameters (i.e. The index may be assigned to each global motion vector with the global motion vectors obtained in the second picture or the region defined in the second picture being sorted in order of how frequently each global motion vector has been used in the first picture or the region defined the first picture.) [Okada: para. 0356].
It would have been obvious to one with ordinary skill in the art at the time of invention to modify the teachings of Ye, Hannuksela and Jeon with Okada to program a processor to ordering the motion parameters of the enhancement layer based on the information from the base layer.  
Therefore, the combination of Ye, Hannuksela and Jeon with Okada will improve the coding efficiency of the scalable video coding.

Claim 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ye et al. (US Patent Publication 2008/0165848 A1), (“Ye”), in view of Hannuksela et al.  (US Patent Publication 2008/0095228 A1), (“Hannuksela”), in view of Jeon (US Patent Publication 7,262,721 A1), (“Jeon”), in view of Wang et al.  (US Patent Publication 2008/0165855 A1), (“Wang”).

Regarding claim 8, Ye, Hannuksela and Jeon meet the claim limitations as set forth in claim 1.Ye and Hannuksela further meet the claim limitations as follows:
The scalable video decoder according to claim 1 (i.e. video decoder 28 may be configured to support scalable video coding (SVC) for spatial scalability) [Ye: para. 0034], wherein the set of one or more base layer motion parameters ((i.e. the motion vectors associated with the base layer) [Ye: para. 0062]; (i.e. when coding an enhancement layer macroblock, the corresponding macroblock mode, motion information, and residual signals from the base or previous layer may be used. In particular, certain residual blocks in the base or previous layer may be correlated to the corresponding enhancement layer residual blocks) [Ye: para. 0066]; (Again, summer S7 combines information in the base layer and enhancement layer paths following upsampling of the base layer path via upsampler 59. Motion upsampler 61 may upsample the motion vectors associated with the base layer so that such motion vectors correspond to the spatial resolution of the enhancement layer video data) [Ye: para. 0064]) are checked to ((i.e. the motion vectors associated with the base layer) [Ye: para. 0062]; (information in the base layer and enhancement layer paths following upsampling of the base layer path via upsampler 59. Motion upsampler 61 may upsample the motion vectors associated with the base layer so that such motion vectors correspond to the spatial resolution of the enhancement layer video data)[Ye: para. 0064]; (i.e. a base layer typically carries video data with a base spatial, temporal and/or signal to noise ratio (SNR) level.) [Ye: para. 0005]; (Again, summer S7 combines information in the base layer and enhancement layer paths following upsampling of the base layer path via upsampler 59. Motion upsampler 61 may upsample the motion vectors associated with the base layer so that such motion vectors correspond to the spatial resolution of the enhancement layer video data) [Ye: para. 0064]) are checked (summer 57 combines information in the base layer and enhancement layer paths following upsampling of the base layer path via upsampler 59. Motion upsampler 61 may upsample the motion vectors associated with the base layer so that such motion vectors correspond to the spatial resolution of the enhancement layer video data) [Ye: para. 0064] to determine whether the set of one or more base layer motion parameters are obtained ((In addition, like upsampler 45, upsampler 59 may select between interpolation and nearest neighbor copying in the manner described herein. A motion up sampler 61 may also be used to up sample the motion vectors associated with the base layer. An optional filter 65 may also be used to filter block boundaries of the base layer data prior to upsampling performed by upsampler 59. Although not depicted in FIG. 3, filter 65 may also be placed after upsampler 59 and used to filter those pixel locations in the upsampled video data that are interpolated from two base layer pixels that correspond to two different base layer coding blocks)[Ye: para. 0062]; (conventional upsampling techniques, which generally consider only the base layer pixel locations in determining whether to interpolate or use nearest neighbor copying)[Ye: para. 0024]; (Again, summer S7 combines information in the base layer and enhancement layer paths following upsampling of the base layer path via upsampler 59. Motion upsampler 61 may upsample the motion vectors associated with the base layer so that such motion vectors correspond to the spatial resolution of the enhancement layer video data) [Ye: para. 0064]) by merging with (i.e. The information in the base layer and enhancement layer paths may be combined) [Ye: para. 0063] another block of the base layer signal ((i.e. the motion vectors associated with the base layer) [Ye: para. 0062]; (i.e. The information in the base layer and enhancement layer paths may be combined by adder 57.  Prior to such combination, however, the base layer information is upsampled by upsampler 59 according to the techniques described herein.) [Ye: para. 0063]; (summer 57 combines information in the base layer and enhancement layer paths following upsampling of the base layer path via upsampler 59. Motion upsampler 61 may upsample the motion vectors associated with the base layer so that such motion vectors correspond to the spatial resolution of the enhancement layer video data)[Ye: para. 0064]).
Ye, Hannuksela and Jeon do not explicitly disclose the following claim limitations (Emphasis added).
The scalable video decoder according to claim 1, wherein the set of one or more base layer motion parameters are checked to determine whether the set of one or more base layer motion parameters are obtained by merging with another block of the base layer signal.
However, in the same field of endeavor Wang further discloses the claim limitations and the deficient claim limitations, as follows:
determine whether the set of one or more base layer motion parameters are obtained (i.e. In addition to the above, in Annex F of the H.264/AVC standard, a flag named base_mode_flag is defined for each enhancement layer macroblock. When this flag is equal to 1, then the type, mode and motion vectors of the enhancement layer macro block should be fully-predicted (or inferred) from its base layer MB(s). Because the same method for deriving macroblock type, mode and motion vectors of an enhancement layer macroblock from base layer MB(s) is known to both the encoder and the decoder, it is unnecessary to further code the macro block type and mode, as well as its motion vector information into bitstream in this case. If the base_mode_flag is equal to 0, then the macroblock type and mode information of an enhancement layer macro block is not inferred) [Wang: para. 0009] by merging with another block of the base layer signal ((i.e. in the case of extended spatial scalability, it is very common for an enhancement layer macroblock to be covered by multiple macro blocks from the base layer. Therefore the use of only partition information in determining if two blocks should be merged or not) [Wang: para. 0015]; (i.e. When blocks share the same reference frame index and motion vector information from the base layer, these blocks may be merged when applicable) [Wang: para. 0017]), 
It would have been obvious to one with ordinary skill in the art at the time of invention to modify the teachings of Ye, Hannuksela and Jeon with Wang to program a processor to check whether or not to merge the blocks in the base layer based on their motion parameters.  
Therefore, the combination of Ye, Hannuksela and Jeon with Wang will reduce the overhead and improve the coding efficiency of the scalable video.

Regarding claim 16, Ye, Hannuksela and Jeon meet the claim limitations as set forth in claim 9.Ye and Hannuksela further meet the claim limitations as follows:
The scalable video encoder according to claim 9 (i.e. video encoder 22 , wherein the set of one or more base layer motion parameters ((i.e. the motion vectors associated with the base layer) [Ye: para. 0062]; (i.e. when coding an enhancement layer macroblock, the corresponding macroblock mode, motion information, and residual signals from the base or previous layer may be used. In particular, certain residual blocks in the base or previous layer may be correlated to the corresponding enhancement layer residual blocks) [Ye: para. 0066]; (Again, summer S7 combines information in the base layer and enhancement layer paths following upsampling of the base layer path via upsampler 59. Motion upsampler 61 may upsample the motion vectors associated with the base layer so that such motion vectors correspond to the spatial resolution of the enhancement layer video data) [Ye: para. 0064]) are checked to ((i.e. the motion vectors associated with the base layer) [Ye: para. 0062]; (information in the base layer and enhancement layer paths following upsampling of the base layer path via upsampler 59. Motion upsampler 61 may upsample the motion vectors associated with the base layer so that such motion vectors correspond to the spatial resolution of the enhancement layer video data)[Ye: para. 0064]; (i.e. a base layer typically carries video data with a base spatial, temporal and/or signal to noise ratio (SNR) level.) [Ye: para. 0005]; (Again, summer S7 combines information in the base layer and enhancement layer paths following upsampling of the base layer path via upsampler 59. Motion upsampler 61 may upsample the motion vectors associated with the base layer so that such motion vectors correspond to the spatial resolution of the enhancement layer video data) [Ye: para. 0064]) are checked (summer 57 combines information in the base layer and enhancement layer paths following upsampling of the base layer path via upsampler 59. Motion upsampler 61 may upsample the motion vectors associated with the base layer so that such motion vectors correspond to the spatial resolution of the enhancement layer video data) [Ye: para. 0064] to  determine whether the set of one or more base layer motion parameters are obtained ((In addition, like upsampler 45, upsampler 59 may select between interpolation and nearest neighbor copying in the manner described herein. A motion up sampler 61 may also be used to up sample the motion vectors associated with the base layer. An optional filter 65 may also be used to filter block boundaries of the base layer data prior to upsampling performed by upsampler 59. Although not depicted in FIG. 3, filter 65 may also be placed after upsampler 59 and used to filter those pixel locations in the upsampled video data that are interpolated from two base layer pixels that correspond to two different base layer coding blocks)[Ye: para. 0062]; (conventional upsampling techniques, which generally consider only the base layer pixel locations in determining whether to interpolate or use nearest neighbor copying)[Ye: para. 0024]; (Again, summer S7 combines information in the base layer and enhancement layer paths following upsampling of the base layer path via upsampler 59. Motion upsampler 61 may upsample the motion vectors associated with the base layer so that such motion vectors correspond to the spatial resolution of the enhancement layer video data) [Ye: para. 0064]) by merging with (i.e. The information in the base layer and enhancement layer paths may be combined) [Ye: para. 0063] another block of the base layer signal ((i.e. the motion vectors associated with the base layer) [Ye: para. 0062]; (i.e. The information in the base layer and enhancement layer paths may be combined by adder 57.  Prior to such combination, however, the base layer information is upsampled by upsampler 59 according to the techniques described herein.) [Ye: para. 0063]; (summer 57 combines information in the base layer and enhancement layer paths following upsampling of the base layer path via upsampler 59. Motion upsampler 61 may upsample the motion vectors associated with the base layer so that such motion vectors correspond to the spatial resolution of the enhancement layer video data)[Ye: para. 0064]).
Ye, Hannuksela and Jeon do not explicitly disclose the following claim limitations (Emphasis added).
The scalable video encoder according to claim 9, wherein the set of one or more base layer motion parameters are checked to determine whether the set of one or more base layer motion parameters are obtained by merging with another block of the base layer signal.
However, in the same field of endeavor Wang further discloses the claim limitations and the deficient claim limitations, as follows:
determine whether the set of one or more base layer motion parameters are obtained (i.e. In addition to the above, in Annex F of the H.264/AVC standard, a flag named base_mode_flag is defined for each enhancement layer macroblock. When this flag is equal to 1, then the type, mode and motion vectors of the enhancement layer macro block should be fully-predicted (or inferred) from its base layer MB(s). Because the same method for deriving macroblock type, mode and motion vectors of an enhancement layer macroblock from base layer MB(s) is known to both the encoder and the decoder, it is unnecessary to further code the macro block type and mode, as well as its motion vector information into bitstream in this case. If the base_mode_flag is equal to 0, then the macroblock type and mode information of an enhancement layer macro block is not inferred) [Wang: para. 0009] by merging with another block of the base layer signal ((i.e. in the case of extended spatial scalability, it is very common for an enhancement layer macroblock to be covered by multiple macro blocks from the base layer. Therefore the use of only partition information in determining if two blocks should be merged or not) [Wang: para. 0015]; (i.e. When blocks share the same reference frame index and motion vector information from the base layer, these blocks may be merged when applicable) [Wang: para. 0017]), 
It would have been obvious to one with ordinary skill in the art at the time of invention to modify the teachings of Ye, Hannuksela and Jeon with Wang to program a processor to check whether or not to merge the blocks in the base layer based on their motion parameters.  
Therefore, the combination of Ye, Hannuksela and Jeon with Wang will reduce the overhead and improve the coding efficiency of the scalable video.                                                                                                                                                                                     

Reference Notice 
Additional prior arts, included in the Notice of Reference Cited, made of record and not relied upon is considered pertinent to applicant's disclosure.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Dang whose telephone number is (408) 918-7529.  The examiner can normally be reached on Monday-Thursday between 8:30 am - 5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. /Philip P. Dang/Primary Examiner, Art Unit 2488